EXHIBIT 10.3
 
EXECUTION COPY
 

--------------------------------------------------------------------------------


 
MASTER LOAN PURCHASE AGREEMENT
 
Dated as of August 29, 2002
 
Amended and Restated as of November 14, 2005
 
by and between
 
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC.,
 
as Seller
 
and
 
FAIRFIELD RESORTS, INC.,
 
as Co-Originator
 
and
 
FAIRFIELD MYRTLE BEACH, INC.,
 
as Co-Originator
 
and
 
KONA HAWAIIAN VACATION OWNERSHIP, LLC,
 
as an Originator
 
and
 
SHAWNEE DEVELOPMENT, INC.,
 
as an Originator
 
and
 
SEA GARDENS BEACH AND TENNIS RESORT, INC.,
 
VACATION BREAK RESORTS, INC.,
 
VACATION BREAK RESORTS AT STAR ISLAND, INC.,
 
PALM VACATION GROUP
 
and
 
OCEAN RANCH VACATION GROUP,
 
each as a VB Subsidiary
 
and
 
PALM VACATION GROUP
 
and
 
OCEAN RANCH VACATION GROUP,
 
each as a VB Partnership
 
and
 
SIERRA DEPOSIT COMPANY, LLC
 
as Purchaser
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 

         Page
RECITALS
 
     
1
 
Section 1.
 
 
Definitions
 
 
2
 
Section 2.
 
 
Purchase and Sale of Loans
 
 
17
 
Section 3.
 
 
Pool Purchase Price
 
 
17
 
Section 4.
 
 
Payment of Purchase Price
 
 
18
 
   
(a) Closing Dates
 
 
18
 
   
(b) Manner of Payment of Additional Pool Purchase Price
 
 
18
 
   
(c) Scheduled Payments Under Loans and Cut-Off Date
 
 
18
 
Section 5.
 
 
Conditions Precedent to Sale of Loans
 
 
18
 
Section 6.
 
 
Representations and Warranties of the Seller, FRI, FMB, SDI and the VB
Subsidiaries
 
 
18
 
   
(a) General Representations and Warranties of the Seller, FRI, FMB, SDI and the
VB Subsidiaries
 
 
18
 
   
(b) Representations and Warranties Regarding the Loans
 
 
23
 
   
(c) Representations and Warranties Regarding the Loan Files
 
 
29
 
   
(d) Survival of Representations and Warranties
 
 
29
 
   
(e) Indemnification of the Company
 
 
29
 
   
(f) Representations and Warranties of Kona
 
 
30
 
Section 7.
 
 
Repurchases or Substitution of Loans for Breach of Representations and
Warranties
 
 
30
 
Section 8.
 
 
Covenants of the Seller and FRI
 
 
30
 
   
(a) Affirmative Covenants of the Seller and FRI
 
 
30
 
   
(b) Negative Covenants of the Seller and FRI
 
 
34
 
Section 9.
 
 
Representations and Warranties of the Company
 
 
36
 
Section 10.
 
 
Covenants of the Company
 
 
37
 
Section 11.
 
 
Miscellaneous
 
 
38
 
   
(a) Amendment
 
 
38
 
   
(b) Assignment
 
 
38
 
   
(c) Counterparts
 
 
38
 
     (d) Termination  
 39
 




--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

         Page    
(e) GOVERNING LAW
 
 
39
 
   
(f) Notices
 
 
39
 
   
(g) Severability of Provisions
 
 
39
 
   
(h) Successors and Assigns
 
 
39
 
   
(i) Costs, Expenses and Taxes
 
 
39
 
   
(j) No Bankruptcy Petition
 
 
40
 
   
(k) Treatment of Timeshare Upgrades
 
 
40
 

--------------------------------------------------------------------------------


 
SCHEDULES



 
Schedule 1
 
-
 
Loan Schedule
 
 
Schedule 2
 
-
 
Resorts
 
 
Schedule 3
 
-
 
Environmental Issues
 
 
Schedule 4
 
-
 
Lockbox Accounts
 
 
Schedule 5
 
-
 
Litigation
 

 
EXHIBITS



 
Exhibit A
 
 
 
Forms of Custodial Agreements
 
 
Exhibit B
 
 
Form of Assignment of Additional Loans
 
 
Exhibit C
 
 
Credit Standards and Collection Policies of Cendant Timeshare Resort
Group—Consumer Finance, Inc. and Fairfield Resorts, Inc.
 
 
Exhibit D
 
 
Forms of Loans
 
 
Exhibit E
 
 
Forms of Lockbox Agreements
 
 
Exhibit F
 
 
Representatives and Warranties of Kona
 




--------------------------------------------------------------------------------


 

MASTER LOAN PURCHASE AGREEMENT
 
THIS MASTER LOAN PURCHASE AGREEMENT (this “Agreement”), dated as of August 29,
2002, as amended and restated as of November 14, 2005, is made by and between
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC., a Delaware corporation
formerly known as Fairfield Acceptance Corporation-Nevada, as seller (the
“Seller”), FAIRFIELD RESORTS, INC., a Delaware corporation and the parent
corporation of the Seller, as co-originator (“FRI”), FAIRFIELD MYRTLE BEACH,
INC., a Delaware corporation and a wholly-owned subsidiary of FRI, as
co-originator (“FMB”), KONA HAWAIIAN VACATION OWNERSHIP, LLC, a Hawaii limited
liability company, as an originator (“Kona”), SHAWNEE DEVELOPMENT, INC., a
Pennsylvania corporation, as an originator (“SDI”), SEA GARDENS BEACH AND TENNIS
RESORT, INC., a Florida corporation (“Sea Gardens”), VACATION BREAK RESORTS,
INC., a Florida corporation (“VBR”), VACATION BREAK RESORTS AT STAR ISLAND,
INC., a Florida corporation (“VBRS”) (each of Sea Gardens, VBR and VBRS being
wholly-owned subsidiaries of Vacation Break, USA, Inc., a wholly-owned
subsidiary of FRI), PALM VACATION GROUP, a Florida general partnership (“PVG”),
OCEAN RANCH VACATION GROUP, a Florida general partnership (“ORVG”) (each of Sea
Gardens, VBR, VBRS, PVG and ORVG are hereinafter collectively referred to as the
“VB Subsidiaries” and PVG and ORVG are hereinafter collectively referred to as
the “VB Partnerships”) and SIERRA DEPOSIT COMPANY, LLC, a Delaware limited
liability company, as purchaser (hereinafter referred to as the “Purchaser” or
the “Company”).
 
RECITALS
 
WHEREAS, FRI, FMB, Kona, SDI and the VB Subsidiaries have originated certain
Loans in connection with the sale to Obligors of Timeshare Properties at various
Resorts;
 
WHEREAS, in the ordinary course of their businesses, FRI purchases or will
purchase directly or indirectly from FMB, Kona, SDI and the VB Subsidiaries, and
the Seller purchases or will purchase from FRI, certain Loans and related
property (including an interest in the Timeshare Properties underlying such
Loans);
 
WHEREAS, each of FRI, FMB, Kona, SDI, the VB Subsidiaries, the Seller and the
Company wishes to enter into this Agreement and the related Master Loan Purchase
Agreement Supplement for each Series of Notes (each, a “PA Supplement”) in order
to, among other things, effect the sale to the Company on the related Closing
Date of Initial Loans and related Transferred Assets that CTRG-CF owns as of the
close of business on the related Cut-Off Date, and the sale to the Company of
Additional Loans (including Additional Upgrade Balances) and related Transferred
Assets that CTRG-CF will own from time to time thereafter as of the close of
business on the related Addition Cut-Off Dates; and
 
WHEREAS, the Company intends to transfer and assign the Loans and related
Transferred Assets to the various Issuers, which will then grant security
interests in the Loans and related Transferred Assets to Wachovia Bank, National
Association, as Collateral Agent on behalf of the various Trustees and the
holders of Notes issued from time to time pursuant to an Indenture and Servicing
Agreement.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the purchase price set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
Section 1.  Definitions.
 
Whenever used in this Agreement, the following words and phrases shall have the
following meanings:
 
“Acquired Portfolio Loan” shall mean a loan (which shall be a loan, installment
contract or other contractual obligation incurred to finance the acquisition of
an interest in a vacation property or rights to use vacation properties or
otherwise substantially similar to Loans) which the Seller or an affiliate of
the Seller has acquired either by purchase of a portfolio or by acquisition of
an entity which owns the portfolio and new loans originated with respect to such
entity, program or portfolio during the Transition Period; provided that, the
term Acquired Portfolio Loan shall not include loans acquired from Kona.
 
“Addition Cut-Off Date” shall mean, for Additional Loans of any Series, the date
set forth in the related Assignment.
 
“Addition Date” shall mean, with respect to any Series, the Addition Date as
defined in the related PA Supplement.
 
“Additional Issuer” shall mean an entity which is a subsidiary of the Purchaser,
other than the Initial Issuer, which purchases Loans from the Purchaser with the
proceeds of a Series of Notes issued by such entity and pledges the Loans to
secure such Series of Notes.
 
“Additional Loan” shall mean, with respect to any Series, each installment
contract or contract for deed or contract or note secured by a mortgage, deed of
trust, vendor’s lien or retention of title, in each case relating to the sale of
one or more Timeshare Properties or Green Timeshare Properties to an Obligor and
each Additional Upgrade Balance, in each case constituting one of the Loans of
such Series purchased from the Seller as of an Addition Cut-Off Date and listed
on Schedule 1 to the related Assignment.
 
“Additional Pool Purchase Price” shall have the meaning set forth in Section 3.
 
“Additional Series” shall mean a Series of Notes, other than the Series 2002-1
Notes.
 
“Additional Upgrade Balance” shall mean, with respect to any Loan, any future
borrowing made by the related Obligor pursuant to a modification of the Loan
relating to a Timeshare Upgrade after the Cut-Off Date or the Addition Cut-Off
Date, as applicable, with respect to such Loan, together with all money due or
to become due in respect of such borrowing.
 
“Affiliate” of any Person shall mean any other Person controlling or controlled
by or under common control with such Person, and “control” shall mean the power
to direct the management and policies of such Person directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and “controlling” and “controlled” shall have meanings correlative to the
foregoing.
 

--------------------------------------------------------------------------------


 
“Agreement” shall mean this Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Amortization Event” shall mean, with respect to any Series, one or more of the
events constituting an Amortization Event as defined in the related Indenture
Supplement.
 
“Alliance Program” shall mean any sales and marketing program pursuant to which
an Originator acquires recovered Timeshare Property interests from sold out
third-party unaffiliated resorts for resale.
 
“Assessments” shall mean any assessments made with respect to a Timeshare
Property, including but not limited to real estate taxes, recreation fees,
community club or property owners’ association dues, water and sewer improvement
district assessments or other similar assessments, the nonpayment of which could
result in the imposition of a Lien or other encumbrance upon such Timeshare
Property.
 
“Assignment” shall mean, with respect to any Series, an Assignment as defined in
the related PA Supplement.
 
“Assignment of Mortgage” shall mean any assignment (including any collateral
assignment) of any Mortgage.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.
 
“Benefit Plan” shall mean any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Company or any ERISA Affiliate of the Company
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.
 
“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banking institutions in New York, New York, Las Vegas, Nevada, or
the city in which the Corporate Trust Office of the Trustee is located, or any
other city specified in the PA Supplement for a Series, are authorized or
obligated by law or executive order to be closed.
 
“Cendant” shall mean Cendant Corporation, a Delaware corporation, or any
successor thereof.
 
“Closing Date” shall mean, with respect to any Series, the Closing Date as
defined in the related PA Supplement.
 
“Collateral” shall have the meaning set forth in the Indenture and Servicing
Agreement.
 
“Collateral Agency Agreement” shall mean the Collateral Agency Agreement dated
as of January 15, 1998 by and between Wachovia Bank, National Association as
successor Collateral Agent and the secured parties named therein, as amended by
the First Amendment dated as of July 31, 1998, the Second Amendment dated as of
July 25, 2000, the Third Amendment dated as of July 1, 2001, the Fourth
Amendment dated as of August 29, 2002, the Fifth Amendment dated as of March 31,
2003, the Sixth Amendment dated as of May 20,
 

--------------------------------------------------------------------------------


 
2003, the Seventh Amendment dated as of December 5, 2003, the Eighth Amendment
dated as of March 27, 2004 and the Ninth Amendment dated as of August 11, 2005,
as such Collateral Agency Agreement may be further amended, supplemented or
otherwise modified from time to time in accordance therewith.
 
“Collateral Agent” shall mean Wachovia Bank, National Association, as Collateral
Agent, its successors and assigns and any entity which is substituted as
Collateral Agent under the terms of the Collateral Agency Agreement.
 
“Collection Account” shall mean with respect to any Series the account or
accounts established as the collection account for such Series pursuant to the
Indenture and Servicing Agreement under which such Series of Notes is issued.
 
“Collections” shall mean, with respect to any Loan, all funds, cash collections
and other cash proceeds of such Loan, including without limitation (i) all
Scheduled Payments or recoveries made in the form of money, checks and like
items to, or a wire transfer or an automated clearinghouse transfer received in,
any of the Lockbox Accounts or received by the Issuer or the Master Servicer (or
any Subservicer) in respect of such Loan, (ii) all amounts received by the
Issuer, the Master Servicer (or any Subservicer) or the Trustee in respect of
any Insurance Proceeds relating to such Loan or the related Timeshare Property
and (iii) all amounts received by the Issuer, the Master Servicer (or any
Subservicer) or the Trustee in respect of any proceeds in respect of a
condemnation of property in any Resort, which proceeds relate to such Loan or
the related Timeshare Property.
 
“Company” shall have the meaning set forth in the preamble.
 
“Contaminants” shall have the meaning set forth in Section 6(b)(xii).
 
“Corporate Trust Office” with respect to any Trustee, shall have the meaning set
forth in the Indenture and Servicing Agreement.
 
“Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
 
“Credit Standards and Collection Policies” shall mean the Credit Standards and
Collection Policies of CTRG-CF and FRI, a copy of which is attached to this
Agreement as Exhibit C, as the same may be amended from time to time in
accordance with the provisions of Section 8(b)(iii).
 
“CTRG-CF” shall mean Cendant Timeshare Resort Group-Consumer Finance, Inc., a
Delaware corporation formerly known as Fairfield Acceptance Corporation-Nevada,
domiciled in Nevada and a wholly-owned subsidiary of FRI.
 
“Custodial Agreement” shall mean the Fifth Amended and Restated Custodial
Agreement dated as of August 11, 2005 by and between each of the Issuers,
CTRG-CF, Trendwest, Wachovia Bank, National Association as Custodian, the
Trustees and the Collateral Agent, a copy of which is attached to this Agreement
as Exhibit A, as the same may be amended,
 

--------------------------------------------------------------------------------


 
supplemented or otherwise modified from time to time thereafter in accordance
with the terms hereof.
 
“Custodian” shall mean, at any time, the custodian under either Custodial
Agreement at such time.
 
“Customary Practices” shall mean the Master Servicer’s practices with respect to
the servicing and administration of Loans as in effect from time to time, which
practices shall be consistent with the practices employed by prudent lending
institutions that originate and service instruments similar to the Loans or
other timeshare loans in the jurisdictions in which the Resorts are located.
 
“Cut-Off Date” shall mean, with respect to any Series, the Cut-Off Date as
defined in the related PA Supplement.
 
“De Minimus Levels” shall have the meaning set forth in Section 6(b)(xii).
 
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Defaulted Loan” shall mean any Loan (a) with any portion of a Scheduled Payment
delinquent more than 90 days, (b) with respect to which the Master Servicer
shall have determined in good faith that the Obligor will not resume making
Scheduled Payments, (c) for which the related Obligor has been the subject of a
proceeding under a Debtor Relief Law or (d) for which cancellation or
foreclosure actions have been commenced.
 
“Defaulted Loan Repurchase Cap” shall mean, as of any date of determination, an
amount equal to the product of (a) 16.00% multiplied by (b) the aggregate Loan
principal balance of all Loans (calculated as of the Cut-Off Date or related
Addition Cut-Off Date, as applicable, for each Loan) sold by the Seller to the
Depositor pursuant to this Agreement on or prior to such date of determination.
 
“Defective Loan” shall mean, with respect to any Series, any Loan with any
uncured material breach of a representation or warranty of the Seller set forth
in Section 6(b) hereof and in the related PA Supplement.
 
“Delinquent Loan” shall mean, with respect to any Series, a Loan with any
portion of a Scheduled Payment delinquent more than 30 days, other than any Loan
that is a Defaulted Loan.
 
“Depositor Administrative Services Agreement” shall mean the administrative
services agreement dated as of August 29, 2002 by and between CTRG-CF as
administrator and the Company as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof.
 

--------------------------------------------------------------------------------


 
“Due Date” shall mean, with respect to any Loan, the date on which an Obligor is
required to make a Scheduled Payment thereon.
 
“Due Period” shall mean, with respect to any Payment Date, the immediately
preceding calendar month.
 
“Eligible Loan” shall mean, with respect to any Series, an Eligible Loan as
defined in the related PA Supplement.
 
“Environmental Laws” shall have the meaning set forth in Section 6(b)(xii).
 
“Equity Percentage” shall mean, with respect to a Loan, a fraction, expressed as
a percentage, the numerator of which is the excess of (A) the Timeshare Price of
the related Timeshare Property relating to a Loan paid or to be paid by an
Obligor over (B) the outstanding principal balance of such Loan at the time of
sale of such Timeshare Property to such Obligor (less the amount of any valid
check presented by such Obligor at the time of such sale that has cleared the
payment system), and the denominator of which is the Timeshare Price of the
related Timeshare Property, provided that any cash downpayments or principal
payments made on any initial Loan that have been fully prepaid as part of a
Timeshare Upgrade and financed downpayments under such initial Loan financed
over a period not exceeding six months from the date of origination of such Loan
that have actually been paid within such six-month period shall be included for
purposes of calculating the numerator of such fraction.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean, with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Internal Revenue Code) as such Person; (ii) a
trade or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with such Person; or
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as such Person, any corporation
described in clause (i) or any trade or business described in clause (ii).
 
“ERISA Liabilities” shall have the meaning set forth in Section 8(b)(vi).
 
“Event of Default” shall mean, with respect to any Series, one or more of the
events constituting an Event of Default under the related Indenture Supplement.
 
“Facility Documents” shall mean, collectively, this Agreement, each PA
Supplement, each Indenture and Servicing Agreement, each Indenture
Supplement, each Pool Purchase Agreement, the Custodial Agreement, the Lockbox
Agreements, the Collateral Agency Agreement, the Title Clearing Agreements, the
Loan Conveyance Documents, the Depositor Administrative Services Agreement, the
Issuer Administrative Services Agreement, the Financing Statements and all other
agreements, documents and instruments delivered pursuant thereto or in
connection therewith.
 

--------------------------------------------------------------------------------


 
“FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between FRI, FMB and such other Subsidiaries and third party developers as
may be named by an amendment or addendum thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time thereafter in
accordance with the terms of this Agreement.
 
“FairShare Plus Program” shall mean the program pursuant to which the occupancy
and use of a Timeshare Property is assigned to the trust created by the
FairShare Plus Agreement in exchange for annual symbolic points that are used to
establish the location, timing, length of stay and unit type of a vacation,
including without limitation systems relating to reservations, accounting and
collection, disbursement and enforcement of assessments in respect of
contributed units.
 
“Fixed Week” shall mean a Timeshare Property representing a fee simple interest
in a lodging unit at a Resort that entitles the related Obligor to occupy such
lodging unit for a specified one-week period each year.
 
“FMB” shall have the meaning set forth in the preamble.
 
“FRI” shall have the meaning set forth in the preamble.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
 
“Grant” shall have the meaning set forth in the Indenture and Servicing
Agreement.
 
“Green Loan” shall mean a Loan the proceeds of which are used to finance the
purchase of a Green Timeshare Property.
 
“Green Timeshare Property” shall mean a Timeshare Property for which
construction on the related Resort has not yet begun or is subject to
completion.
 
“Indemnified Amounts” shall have the meaning set forth in Section 6(e).
 
“Indenture and Servicing Agreement” shall mean (i) the Master Indenture and
Servicing Agreement dated as of August 29, 2002, as amended and restated as of
November 14, 2005, together with the Indenture Supplement, each as amended from
time to time, and each among the Initial Issuer, as issuer, CTRG-CF, as master
servicer and Wachovia Bank, National Association, as trustee and collateral
agent, and (ii) with respect to any Additional Series, the indenture and
servicing agreement or similar document or documents pursuant to which such
Additional Series is issued and in which the terms of such Additional Series are
set forth.
 
“Indenture Supplement” shall mean (i) with respect to Series 2002-1, the
supplement to the Master Indenture and Servicing Agreement executed and
delivered in connection with the issuance of the Series 2002-1 Notes and all
amendments thereof and supplements thereto and (ii) with respect to any
Additional Series, the Indenture and Servicing Agreement for that Series.
 

--------------------------------------------------------------------------------


 
“Independent Director” shall mean an individual who is an Independent Director
as defined in the Limited Liability Company Agreement of the Company as in
effect on the date of this Agreement.
 
“Initial Closing Date” shall mean August 29, 2002.
 
“Initial Issuer” shall mean Cendant Timeshare Conduit Receivables Funding, LLC
formerly known as Sierra Receivables Funding Company, LLC, a Delaware limited
liability company as issuer of the Series 2002-1 Notes.
 
“Initial Loan” shall mean, with respect to any Series, each Loan listed on the
related Loan Schedule on the Closing Date for such Series.
 
“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or the filing of a petition against such Person in an involuntary case
under any applicable Debtor Relief Law now or hereafter in effect, which case
remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
Debtor Relief Law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due or the admission by such Person of its inability to pay its
debts generally as they become due.
 
“Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
 
“Installment Contract” shall mean, with respect to any Series, an installment
sale contract for deed and retained title in a related Timeshare Property by and
between an Originator and an Obligor.
 
“Insurance Proceeds” shall mean proceeds of any insurance policy relating to any
Loan or the related Timeshare Property, including any refund of unearned
premium, but only to the extent such proceeds are not to be applied to the
restoration of any improvements on the related Timeshare Property or released to
the Obligor in accordance with Customary Practices.
 
“Internal Revenue Code” shall mean the United States Internal Revenue Code of
1986, as amended from time to time.
 
“Issuer” shall mean the Initial Issuer and each Additional Issuer.
 

--------------------------------------------------------------------------------


 
“Issuer Administrative Services Agreement” shall mean the administrative
services agreement dated as of August 29, 2002 by and between CTRG-CF as
administrator and the Initial Issuer as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof.
 
“Kona” shall mean Kona Hawaiian Vacation Ownership, LLC, a Hawaii limited
liability company.
 
“Kona Addition Date” shall mean November 27, 2002.
 
“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
 
“Loan” shall mean, with respect to any Series, each installment contract or
contract for deed or contract or note secured by a mortgage, deed of trust,
vendor’s lien or retention of title, in each case relating to the sale of one or
more Timeshare Properties or Green Timeshare Properties to an Obligor, that is
listed on the Loan Schedule for such Series on the related Closing Date and any
Additional Loans that are listed from time to time on such Loan Schedule in
accordance with the related PA Supplement.
 
“Loan Conveyance Documents” shall mean, with respect to any Loan, (a) the
Assignment of Additional Loans in the form of Exhibit B, if applicable, and
(b) any such other releases, documents, instruments or agreements as may be
required by the Company, the Issuer or the Trustee in order to more fully effect
the sale (including any prior assignments) of such Loan and any related
Transferred Assets.
 
“Loan Documents” shall mean, with respect to any Loan, all papers and documents
related to such Loan, including the original of all applicable promissory notes,
stamped as required by the Custodial Agreement, the original of any related
recorded or (to the extent permitted under this Agreement) unrecorded Mortgage
(or a copy of such recorded Mortgage if the original of the recorded Mortgage is
not available, certified to be a true and complete copy of the original) and a
copy of any recorded or (to the extent permitted under this Agreement)
unrecorded warranty deed transferring legal title to the related Timeshare
Property to the Obligor; provided, however, that the Loan Documents may be
provided in microfiche or other electronic form to the extent permitted under
the Custodial Agreement.
 
“Loan File” shall mean, with respect to any Loan, the Loan Documents pertaining
to such Loan and any additional amendments, supplements, extensions,
modifications or waiver agreements required to be added to the Loan File
pursuant to this Agreement, the Credit Standards and Collection Policies and/or
Customary Practices.
 

--------------------------------------------------------------------------------


 
“Loan Pool” shall mean, with respect to any Series, all Loans identified in the
Loan Schedule for such Series.
 
“Loan Rate” shall mean the annual rate at which interest accrues on any Loan, as
modified from time to time in accordance with the terms of any related Credit
Standards and Collection Policies.
 
“Loan Schedule” shall mean, with respect to any Series, the list of Loans
attached to the related PA Supplement as Schedule 1, as amended from time to
time on each Addition Date and Repurchase Date as provided in the related PA
Supplement, which list shall set forth the following information with respect to
each Loan therein as of the applicable date:
 

 
(a)
the Loan number;

 

 
(b)
the Obligor’s name and the home address and telephone number for such Obligor
set forth in the Loan;

 

 
(c)
the Resort in which the related Timeshare Property is located;

 

 
(d)
as to Fixed Weeks, the building, unit and week thereof; as to UDIs, the phase
number thereof; and as to all other Timeshare Properties, the number of Points
issued pursuant to the FairShare Plus Program (if applicable) for which
occupancy rights in such Timeshare Property may be redeemed and which are
represented thereby;

 

 
(e)
the Loan Rate;

 

 
(f)
whether the Obligor has elected a PAC with respect to the Loan;

 

 
(g)
the original term of the Loan;

 

 
(h)
the original Loan principal balance and outstanding Loan principal balance as of
the Cut-Off Date or related Addition Cut-Off Date, as applicable;

 

 
(i)
the date of execution of the Loan;

 

 
(j)
the amount of the Scheduled Payment on the Loan;

 

 
(k)
the original Timeshare Price and Equity Percentage; and

 

 
(l)
whether the related Timeshare Property has been deeded to the Obligor.

 
The Loan Schedule also shall set forth the aggregate amounts described under
clause (h) above for all outstanding Loans. The Loan Schedule may be in the form
of more than one list, collectively setting forth all of the information
required.
 
“Lockbox Account” shall mean any of the accounts established pursuant to a
Lockbox Agreement.
 

--------------------------------------------------------------------------------


 
“Lockbox Agreement” shall mean (i) with respect to Loans pledged to secure the
Series 2002-1 Notes, any agreement substantially in the form of Exhibit E by and
between the Initial Issuer, the Trustee, the Master Servicer and the applicable
Lockbox Bank, which agreement sets forth the rights of the Issuer, the Trustee
and the applicable Lockbox Bank with respect to the disposition and application
of the Collections deposited in the applicable Lockbox Account, including
without limitation the right of the Trustee to direct the Lockbox Bank to remit
all Collections directly to the Trustee and (ii) with respect to Loans pledged
to secure an Additional Series, the lockbox agreements or similar arrangements
described in the applicable Indenture and Servicing Agreement.
 
“Lockbox Bank” shall mean any of the commercial banks holding one or more
Lockbox Accounts for the purpose of receiving Collections.
 
“Lot” shall mean a fully or partially developed parcel of real estate.
 
“Major Credit Card” shall mean a credit card issued by any Visa USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card entity.
 
“Master Servicer” shall mean, with respect to each Indenture and Servicing
Agreement, the entity then designated as the servicer or master servicer under
such agreement.
 
“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on: (a) the business, properties,
operations or condition (financial or otherwise) of any of such Person; (b) the
ability of such Person to perform its respective obligations under any Facility
Documents to which it is a party; (c) the validity or enforceability of, or
collectibility of amounts payable under, any Facility Documents to which it is a
party; (d) the status, existence, perfection or priority of any Lien arising
through or under such Person under any Facility Documents to which it is a
party; or (e) the value, validity, enforceability or collectibility of the Loans
pledged as collateral for any Series of Notes or any of the other Transferred
Assets pledged as collateral for any Series of Notes.
 
“Mortgage” shall mean any mortgage, deed of trust, purchase money deed of trust
or deed to secure debt encumbering the related Timeshare Property, granted by
the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
 
“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
 
“Nominee” shall mean (i) with respect to each of the Title Clearing Agreements,
the person designed in such agreement as the nominee or, where applicable, the
entity given such other designation as is appropriate and which is the entity to
which legal title to the subject property is conveyed and held and (ii) with
respect to other title clearing documents, instruments and agreements, title
holding documents, instruments and agreement or similar documents, instruments
and agreements, the entity-which shall not be the Seller or an Affiliate of the
Seller-to which legal title to the subject property is conveyed and held for
ease of transfer and for the benefit of the entities, among others, to which
Series 2002-1 Loans have from time to time been conveyed, as their interests may
appear.
 

--------------------------------------------------------------------------------


 
“Note” shall mean any Loan-backed note issued, executed and authenticated in
accordance with an Indenture and Servicing Agreement and, where appropriate, any
related Indenture Supplement.
 
“Noteholder” shall have the meaning set forth in the Indenture and Servicing
Agreement.
 
“Obligor” shall mean, with respect to any Loan, the Person or Persons obligated
to make Scheduled Payments thereon.
 
“Operating Agreement” shall mean the Tenth Amended and Restated Operating
Agreement dated as of August 11, 2005 by and between FRI, FMB, Kona, the
VB Subsidiaries, Trendwest and the Seller and such agreement as it may be
amended and supplemented from time to time.
 
“Opinion of Counsel” shall mean a written opinion of counsel in form and
substance reasonably satisfactory to the recipient thereof.
 
“Originator” shall mean FRI, FMB, Kona, SDI, or a VB Subsidiary, as the case may
be, or any other Subsidiary of Cendant Corporation that originates Loans in
accordance with the Credit Standards and Collection Policies for sale to
CTRG-CF.
 
“PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Loan via pre-authorized bank account debit.
 
“PA Supplement” shall have the meaning set forth in the recitals.
 
“Payment Date” shall mean, with respect to any Series, the payment date set
forth in the related Indenture and Servicing Agreement or in the related
Indenture Supplement, as applicable.
 
“Permitted Encumbrance” shall mean, with respect to a Loan, any of the following
Liens against the related Timeshare Property: (i) the interest therein of the
Obligor and/or the Nominee, as the case may be, (ii) the Lien of due and unpaid
Assessments, (iii) covenants, conditions and restrictions, rights of way,
easements and other matters of public record, such exceptions appearing of
record being consistent with the normal business practices of CTRG-CF and FRI or
specifically disclosed in the applicable land sales registrations filed with the
applicable regulatory agencies and (iv) other matters to which properties of the
same type as those underlying such Loan are commonly subject that do not
materially interfere with the benefits of the security intended to be provided
by such Timeshare Property.
 
“Person” shall mean any person or entity, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or any other
organization or entity, whether or not a legal entity.
 
“Plan” shall mean an employee benefit plan or other retirement arrangement
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time.
 

--------------------------------------------------------------------------------


 
“Plan Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
 
“POA” shall mean each property owners’ association or similar timeshare owner
body for a Timeshare Property Regime or Resort or portion thereof, in each case
established pursuant to the declarations, articles or similar charter documents
applicable to each such Timeshare Property Regime, Resort or portion thereof.
 
“Points” shall mean, with respect to any lodging unit at a Timeshare Property
Regime, the number of points of symbolic value assigned to such unit pursuant to
the FairShare Plus Program.
 
“Pool Purchase Agreement” shall mean (i) with respect to Series 2002-1 Notes,
the master purchase agreement dated as of August 29, 2002, as amended and
restated as of November 14, 2005, by and between the Company and the Initial
Issuer and all amendments thereof and supplements thereto and (ii) with respect
to any Additional Series, the Term Purchase Agreement by and between the Company
and the Additional Issuer which issues such Additional Series.
 
“Pool Purchase Price” shall mean, with respect to any Series, the Pool Purchase
Price as defined in the related PA Supplement.
 
“Post Office Box” shall mean each post office box to which Obligors are directed
to mail payments in respect of the Loans of any Series.
 
“Purchase” shall mean, with respect to any Series, a Purchase as defined in the
related PA Supplement.
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Qualified Substitute Loan” shall mean, with respect to any Series, a substitute
Loan that (i) is an Eligible Loan on the applicable date of substitution for
such substitute Loan, (ii) on such date of substitution has a Loan Rate not less
than the Loan Rate of the substituted Loan and (iii) is not selected in a manner
adverse to the Purchaser or its assignees.
 
“Records” shall mean all copies of Loans (not including originals) and other
documents, books, records and other information (including without limitation
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) maintained by the Seller or any of its respective
Affiliates (including without limitation each Originator, but not including the
Purchaser or the Issuer) with respect to Loans, the related Transferred Assets
and the related Obligors.
 
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of Section 4241
of ERISA.
 
“Reportable Event” shall mean any of the events described in Section 4043 of
ERISA.
 

--------------------------------------------------------------------------------


 
“Repurchase Date” shall mean, with respect to any Series, the Repurchase Date as
defined in the related PA Supplement.
 
“Repurchase Price” shall mean, with respect to any Series, the Repurchase Price
as defined in the related PA Supplement.
 
“Reservation System” shall mean the system with respect to Timeshare Properties
pursuant to which a reservation for a particular location, time, length of stay
and unit type is received, accepted, modified or canceled.
 
“Reserve Account” shall, with respect to any Series, mean any reserve account
established pursuant to the related Indenture Supplement.
 
“Resort” shall mean each resort or development listed on Schedule 2 (as such
Schedule 2 may be amended from time to time with the written consent of the
Company and the Seller in connection with proposed sales of Additional Loans
relating to resorts or developments with respect to which Loans have not
previously been sold under this Agreement).
 
“Scheduled Payment” shall mean each scheduled monthly payment of principal and
interest on a Loan.
 
“SDI” shall mean Shawnee Development, Inc., a Pennsylvania corporation.
 
“SDI Addition Date” means the date on which Loans originated by SDI are first
sold to the Purchaser under the terms of this Agreement and a PA Supplement.
 
“Seller” shall have the meaning set forth in the preamble.
 
“Series” shall mean (i) with respect to the sale of Loans to the Purchaser
pursuant to a PA Supplement, all Loans sold pursuant to a PA Supplement and (ii)
with respect to Notes, the Series 2002-1 Notes or any Additional Series.
 
“Series Termination Date” shall mean, with respect to any Series, the Series
Termination Date as defined in the related PA Supplement or Indenture and
Servicing Agreement.
 
“State” shall mean any of the 50 United States or the District of Columbia.
 
“Subservicer” shall have the meaning set forth in the Indenture and Servicing
Agreement.
 
“Subservicing Agreement” shall have the meaning set forth in the Indenture and
Servicing Agreement.
 
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of the outstanding capital stock or other
ownership interests having ordinary voting power to elect a majority of the
board of directors of such corporation (notwithstanding that at the time capital
stock of any other class or classes of such corporation
 

--------------------------------------------------------------------------------


 
shall or might have voting power upon the occurrence of any contingency) or
other persons performing similar functions is at the time directly or indirectly
owned by such Person.
 
“Substitution Adjustment Amount” shall, with respect to any Series, have the
meaning set forth in the related PA Supplement.
 
“Term Purchase Agreement” shall mean a purchase agreement between the Purchaser
and an Additional Issuer pursuant to which the Purchaser sells Loans to the
Additional Issuer and the Additional Issuer purchases such Loans for the purpose
of pledging the Loans to secure a Series of Notes.
 
“Timeshare Price” shall mean the original price of the Timeshare Property paid
by an Obligor, plus any accrued and unpaid interest and other amounts owed by
the Obligor.
 
“Timeshare Property” shall mean the underlying ownership interest that is the
subject of a Loan, which ownership interest may be either a Fixed Week, a UDI or
the Points with respect thereto under the FairShare Plus Program.
 
“Timeshare Property Regime” shall mean any of the various interval ownership
regimes located at a Resort, each of which is an arrangement established under
applicable state law whereby all or a designated portion of a development is
made subject to a declaration permitting the transfer of Timeshare Properties
therein, which Timeshare Properties shall, in the case of Fixed Weeks and UDIs,
constitute real property under the applicable local law of each of the
jurisdictions in which such regime is located.
 
“Timeshare Upgrade” shall mean the upgrade by an Obligor of the Obligor’s
existing Timeshare Property to an upgraded Timeshare Property or an obligor’s
purchase of an additional Timeshare Property.
 
“Title Clearing Agreement” shall mean, with respect to certain Loans that are
Installment Contracts, each of (a) the Sixteenth Amended and Restated Title
Clearing Agreement dated as of August 11, 2005, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, by
and among the Issuer, FRI, CTRG-CF, the Purchaser, Lawyers Title Insurance
Corporation, the Collateral Agent and the other parties thereto; (b) the
Fourteenth Amended and Restated Title Clearing Agreement (Colorado) dated as of
August 11, 2005, as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Issuer, FRI,
CTRG-CF, the Purchaser, Colorado Land Title Company, the Collateral Agent and
the other parties thereto; (c) the Twelfth Amended and Restated Title Clearing
Agreement (Westwinds) dated as of August 11, 2005, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, by
and among the Issuer, FRI, CTRG-CF, the Purchaser, Lawyers Title Insurance
Corporation, the Collateral Agent and the other parties thereto; (d) the
Eleventh Amended and Restated Nashville Title Clearing Agreement dated as of
August 11, 2005, as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Issuer, FRI,
CTRG-CF, the Purchaser, Lawyers Title Insurance Corporation, the Collateral
Agent and the other parties thereto; (e) the Eleventh Amended and Restated
Seawatch Plantation Title Clearing Agreement dated as of August 11, 2005, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, by and among the Issuer, FRI, FMB, CTRG-CF, the Purchaser,
Lawyers Title Insurance Corporation, the Collateral Agent and the other parties
thereto; (f) the Thirteenth Amended and Restated Supplementary Trust Agreement
(Arizona) dated as of August 11, 2005, as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, by and among
the Issuer, FRI, CTRG-CF, the Purchaser, First American Title Insurance
Corporation, the Collateral Agent and the other parties thereto; (g) the Seventh
Amended and Restated Nevada Title Clearing Agreement dated as of August 11,
 

--------------------------------------------------------------------------------


 
2005, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, by and among the Issuer, FRI, CTRG-CF, the
Purchaser, Lawyer’s Title of Nevada, Inc., the Collateral Agent and the other
parties thereto; and (h) such other title clearing agreements and other similar
documents, instruments and agreements which may be entered into from time to
time by each of FRI, CTRG-CF, the Issuer, the Purchaser and the Collateral Agent
(among other Persons) in accordance with the transactions contemplated by this
Agreement and other Facility Documents relating to the Timeshare Properties.
 
“Transferred Assets” shall mean, with respect to any Series, any and all right,
title and interest of the Seller in, to and under:
 
(a) the Loans from time to time, including without limitation the Initial Loans
as of the close of business on the Cut-Off Date and the Additional Loans as of
the close of business on the related Addition Cut-Off Dates and all Scheduled
Payments, other Collections and other funds received in respect of such Initial
Loans and Additional Loans on or after the Cut-Off Date or Addition Cut-Off
Date, as applicable, and any other monies due or to become due on or after the
Cut-Off Date or Addition Cut-Off Date, as applicable, in respect of any such
Loans, and any security therefor;
 
(b) (i) the Timeshare Properties relating to the Loans and (ii) the Title
Clearing Agreements and the FairShare Plus Program (including without limitation
the FairShare Plus Agreement) to the extent that they relate to such Timeshare
Properties;
 
(c) any Mortgages relating to the Loans;
 
(d) any Insurance Policies relating to the Loans;
 
(e) the Loan Files and other Records relating to the Loans;
 
(f) the Loan Conveyance Documents relating to the Loans;
 
(g) all interest, dividends, cash, instruments, financial assets and other
investment property and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, or on account of, the
sale or other disposition of the Transferred Assets, and including all payments
under Insurance Policies (whether or not any of the Seller, the Purchaser, any
Originator, the Master Servicer, the Issuer or the Trustee is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any
 

--------------------------------------------------------------------------------


 
Transferred Assets, and any security granted or purported to be granted in
respect of any Transferred Assets; and
 
(h) all proceeds of any of the foregoing property described in clauses (a)
through (g).
 
“Transition Period” shall mean the period from the date the Seller or an
affiliate of the Seller acquires an organization, facility or program from an
unrelated entity to the date on which the Seller or an affiliate of the Seller
has fully converted the servicing of Loans related to such organization,
facility or program to the Master Servicer’s Credit Standards and Collection
Policies.
 
“Trendwest” shall mean Trendwest Resorts, Inc., a wholly-owned indirect
Subsidiary of Cendant.
 
“Trustee” shall mean with respect to each Indenture and Servicing Agreement, the
entity designated as the trustee under such agreement.
 
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.
 
“UDI” shall mean an individual interest in fee simple (as tenants in common with
all other undivided interest owners) in a lodging unit or group of lodging units
at a Resort.
 
“VB Partnerships” shall have the meaning set forth in the preamble.
 
“VB Subsidiaries” shall have the meaning set forth in the preamble.
 
Section 2.   Purchase and Sale of Loans.
 
The Seller may from time to time sell and assign to the Company, and the Company
may from time to time Purchase from the Seller, all the Seller’s right, title
and interest in, to and under the Loans listed on the Loan Schedule with respect
to the related PA Supplement. The principal terms of the Purchase and sale of
Loans for each Series shall be set forth in the related PA Supplement.
 
Section 3.   Pool Purchase Price.
 
Provisions with respect to the Purchase and sale of the Loans for each Series
shall be set forth in the related PA Supplement.
 
The purchase price for any Additional Loans and other related Transferred Assets
(the “Additional Pool Purchase Price”) conveyed to the Company under this
Agreement and the related PA Supplement on each Addition Date shall be a dollar
amount equal to the aggregate outstanding principal balance of such Additional
Loans sold on such date, subject to adjustment to reflect such factors as the
Company and the Seller mutually agree will result in an Additional Pool Purchase
Price equal to the fair market value of such Additional Loans and other related
Transferred Assets.
 
 

--------------------------------------------------------------------------------


 
Section 4.   Payment of Purchase Price.
 
(a)  Closing Dates. On the terms and subject to the conditions of this Agreement
and the related PA Supplement, payment of the Pool Purchase Price for each
Series shall be made by the Company on the related Closing Date in immediately
available funds to the Seller to such accounts at such banks as the Seller shall
designate to the Company not less than one Business Day prior to the such
Closing Date.
 
(b) Manner of Payment of Additional Pool Purchase Price. On the terms and
subject to the conditions in this Agreement and the related PA Supplement, the
Company shall pay to the Seller, on each Business Day on which any Additional
Loans are purchased from the Seller by the Company pursuant to Section 2 of the
related PA Supplement, the Additional Pool Purchase Price for such Additional
Loans by paying such Additional Pool Purchase Price to the Seller in cash.
 
(c) Scheduled Payments Under Loans and Cut-Off Date. The Company shall be
entitled to all Scheduled Payments, other Collections and all other funds with
respect to any Loan received on or after the related Cut-Off Date or Addition
Cut-Off Date, as applicable. The principal balance of each Loan as of the
related Cut-Off Date or Addition Cut-Off Date, as applicable, shall be
determined after deduction, in accordance with the terms of each such Loan, of
payments of principal received before such Cut-Off Date or Addition Cut-Off
Date.
 
Section 5. Conditions Precedent to Sale of Loans.
 
No Purchase of Loans and related Transferred Assets shall be made hereunder or
under any PA Supplement on any date on which:
 
(a) the Company does not have sufficient funds available to pay the related Pool
Purchase Price or Additional Pool Purchase Price in cash; or
 
(b) an Insolvency Event has occurred and is continuing with respect to the
Seller or the Company.
 
Section 6. Representations and Warranties of the Seller, FRI, FMB, SDI and the
VB Subsidiaries.
 
(a) General Representations and Warranties of the Seller, FRI, FMB, SDI and the
VB Subsidiaries. The Seller, FRI, FMB, SDI and the VB Subsidiaries jointly and
severally represent and warrant as of each Closing Date and as of each Addition
Date (except that SDI makes any representations and warranties with respect to
SDI only as of the SDI Addition Date, as of each Closing Date occurring after
the SDI Addition Date and as of each Addition Date occurring after the SDI
Addition Date), or as of such other date specified in such representation and
warranty, that:
 

--------------------------------------------------------------------------------


 
(i) Organization and Good Standing.
 
(A) Each of the Seller, FRI, FMB, SDI and the VB Subsidiaries (other than the VB
Partnerships) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization and has full corporate
power, authority and legal right to own its properties and conduct its business
as such properties are presently owned and such business is presently conducted,
and to execute, deliver and perform its obligations under this Agreement, any
related PA Supplement and each of the Facility Documents to which it is a party.
Each of the Seller, FRI, FMB, SDI and the VB Subsidiaries (other than the VB
Partnerships) is organized in the jurisdiction set forth in the preamble. Each
of the Seller, FRI, FMB, SDI and the VB Subsidiaries (other than the VB
Partnerships) is duly qualified to do business and is in good standing as a
foreign corporation, and has obtained all necessary licenses and approvals in
each jurisdiction in which failure to qualify or to obtain such licenses and
approvals would render any Loan unenforceable by any of the Seller, FRI, FMB,
SDI or the VB Subsidiaries (other than the VB Partnerships).
 
(B) Each of the VB Partnerships is a general partnership duly organized and
validly existing under the laws of the State of Florida and has full power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under this Agreement, any related
PA Supplement and each of the Facility Documents to which it is a party. Each of
the VB Partnerships is duly qualified to do business and is in good standing and
has obtained all necessary licenses and approvals in each jurisdiction in which
failure to qualify or to obtain such licenses and approvals would render any
Loan unenforceable by any of the VB Partnerships.
 
(C) The name of each of the Seller, FRI, FMB, SDI and the VB Subsidiaries set
forth in the preamble of this Agreement is the correct legal name of such
entity, and such name has not been changed in the past six years (except that
CTRG-CF changed its name from Fairfield Acceptance Corporation-Nevada to Cendant
Timeshare Resort Group—Consumer Finance, Inc. on August 31, 2004 and FRI changed
its name from Fairfield Communities, Inc. to Fairfield Resorts, Inc. on June 26,
200l). None of the Seller, FRI, FMB, SDI or the VB Subsidiaries utilizes any
trade names, assumed names, fictitious names or “doing business names.”
 
(ii) Due Authorization and No Conflict. The execution, delivery and performance
by each of the Seller, FRI, FMB, SDI and the VB Subsidiaries of each of the
Facility Documents to which it is a party, and the consummation by each such
party of the transactions contemplated hereby and under each other Facility
Document to which it is a party, has been duly authorized by the Seller, FRI,
FMB, SDI and the VB Subsidiaries, respectively, by all necessary corporate or
partnership action, does not contravene (i) the Seller’s, FRI’s, FMB’s, SDI's or
the VB Subsidiaries’ charter or by-laws or partnership agreement, (ii) any law,
rule or regulation applicable to the Seller,
 

--------------------------------------------------------------------------------


FRI, FMB, SDI or the VB Subsidiaries, (iii) any contractual restriction
contained in any material indenture, loan or credit agreement, lease, mortgage,
deed of trust, security agreement, bond, note, or other material agreement or
instrument binding on any of the Seller, FRI, FMB, SDI or the VB Subsidiaries or
(iv) any order, writ, judgment, award, injunction or decree binding on or
affecting the Seller, FRI, FMB, SDI, the VB Subsidiaries or their properties
(except where such contravention would not have a Material Adverse Effect with
respect to such Persons or properties), and do not result in (except as provided
in the Facility Documents) or require the creation of any Lien upon or with
respect to any of their properties; and no transaction contemplated hereby
requires compliance with any bulk sales act or similar law. Each of the Facility
Documents to which the Seller, FRI, FMB, SDI or the VB Subsidiaries is a party
have been duly executed and delivered on behalf of the Seller, FRI, FMB, SDI or
the VB Subsidiaries, as applicable. To the extent that this representation is
being made with respect to Title I of ERISA or Section 4975 of the Code, it is
made subject to the assumption that none of the assets being used to purchase
the Loans and Transferred Assets constitute assets of any Benefit Plan or Plan
with respect to which the Seller is a party in interest or disqualified person.
 
(iii) Governmental and Other Consents. All approvals, authorizations, consents
or orders of any court or governmental agency or body required in connection
with the execution and delivery by the Seller, FRI, FMB, SDI or the VB
Subsidiaries of this Agreement, any related PA Supplement or any of the other
Facility Documents to which it is a party, the consummation by such party of the
transactions contemplated hereby or thereby, the performance by such party of
and the compliance by such party with the terms hereof or thereof, have been
obtained, except where the failure so to do would not have a Material Adverse
Effect with respect to such Party.
 
(iv) Enforceability of Facility Documents. Each of the Facility Documents to
which any of the Seller, FRI, FMB, SDI or the VB Subsidiaries is a party has
been duly and validly executed and delivered by the Seller, FRI, FMB, SDI or the
VB Subsidiaries, as applicable, and constitutes the legal, valid and binding
obligation of the Seller, FRI, FMB, SDI or the VB Subsidiaries, as applicable,
enforceable against it in accordance with its respective terms, except as
enforceability may be subject to or limited by Debtor Relief Laws or by general
principles of equity (whether considered in a suit at law or in equity).
 
(v) No Litigation. Except as disclosed in Schedule 5 to this Agreement or to any
Assignment, there are no proceedings or investigations pending, or to the
knowledge of the Seller, FRI, FMB, SDI or the VB Subsidiaries threatened,
against the Seller, FRI, FMB, SDI or the VB Subsidiaries before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Agreement or any of the
other Facility Documents, (B) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the other Facility
Documents, (C) seeking any determination or ruling that would adversely affect
the performance by any of the Seller, FRI, FMB, SDI or the VB Subsidiaries of
its obligations under this Agreement, any related PA Supplement or any of the
other Facility Documents to which it is a party, (D) seeking any determination
or ruling that would
 

--------------------------------------------------------------------------------


 
adversely affect the validity or enforceability of this Agreement or any of the
other Facility Documents or (E) seeking any determination or ruling that would,
if adversely determined, be reasonably likely to have a Material Adverse Effect
with respect to such party.
 
(vi) Governmental Regulations. Neither the Seller, FRI, FMB, SDI nor any of the
VB Subsidiaries is (A) an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or (B) a
“public utility company” or a “holding company,” a “subsidiary company” or an
“affiliate” of any public utility company within the meaning of Section 2(a)(5),
2(a)(7), 2(a)(8) or 2(a)(ii) of the Public Utility Holding Company Act of 1935,
as amended.
 
(vii) Margin Regulations. Neither the Seller, FRI, FMB, SDI nor any of the VB
Subsidiaries is engaged, principally or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
margin stock (as each such term is defined or used in any of Regulations T, U or
X of the Board of Governors of the Federal Reserve System). No part of the
proceeds of any of the notes issued by the Issuer has been used by the Seller,
FRI, FMB, SDI or any of the VB Subsidiaries for so purchasing or carrying margin
stock or for any purpose that violates or would be inconsistent with the
provisions of any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.
 
(viii) Location of Chief Executive Office and Records. The principal place of
business and chief executive office of FRI and FMB, and the office where FRI and
FMB maintain all of their Records, is located at 8427 South Park Circle,
Orlando, Florida 32819; the principal place of business and chief executive
office of the Seller, and the office where the Seller maintains all of its
Records, is 10750 West Charleston Blvd., Suite 130, Las Vegas, Nevada 89135; the
principal place of business and chief executive office of SDI, and the office
where SDI maintains all of its Records shall be provided by written notice given
by Shawnee to the Trustee for the Series 2002-1 Notes on or prior to the SDI
Addition Date; and the principal place of business and chief executive office of
each of the VB Subsidiaries is located at 8427 South Park Circle, Orlando,
Florida 32819. None of FRI, FMB, SDI, the VB Subsidiaries or the Seller has
changed its principal place of business or chief executive office (or the office
where such entity maintains all of its Records) during the previous six years
(except that FRI and FMB changed their principal place of business and chief
executive office from 8669 Commodity Circle, Suite 200, Orlando, Florida 32819
to the address set forth above on February 18, 2002; CTRG-CF changed its
principal place of business and chief executive office from 7730 West Sahara
Avenue, Suite 105, Las Vegas, Nevada 89117 to the address set forth above in
2002; and each of the VB Subsidiaries changed its principal place of business
and chief executive office from 6400 North Andrews Avenue, Fort Lauderdale,
Florida 33309 to the address set forth above in 2001). At any time after the
Initial Closing Date, upon 30 days’ prior written notice to the Trustee as
assignee of the Company and the Issuer, any of the Seller, FRI, FMB, SDI and the
VB Subsidiaries may change its name or may change its type or its jurisdiction
of organization to another jurisdiction within the United States and any of the
VB Partnerships may change the location of its chief executive office, but only
so long as all action necessary or reasonably requested by the Company to amend
the
 

--------------------------------------------------------------------------------


 
existing financing statements and to file additional financing statements in all
applicable jurisdictions to perfect the transfer of the Loans and the related
Transferred Assets is taken.
 
(ix) Lockbox Accounts. Except in the case of any Lockbox Account pursuant to
which only Collections in respect of Loans subject to a PAC or Credit Card
Account are deposited, each of the Seller, FRI, FMB, SDI and the VB
Subsidiaries, as applicable, has filed a standing delivery order with the United
States Postal Service authorizing each Lockbox Bank to receive mail delivered to
the related Post Office Box. The account numbers of all Lockbox Accounts,
together with the names, addresses, ABA numbers and names of contact persons of
all the Lockbox Banks maintaining such Lockbox Accounts and the related Post
Office Boxes (other than those separately identified in an Indenture and
Servicing Agreement), are set forth in Schedule 4. From and after the Initial
Closing Date, none of the Seller, FRI, FMB, SDI or the VB Subsidiaries shall
have any right, title and/or interest in or to any of the Lockbox Accounts or
the Post Office Boxes and will maintain no Lockbox accounts in their own names
for the collection of payments in respect of the Loans. None of the Seller, FRI,
FMB, SDI or the VB Subsidiaries has any lockbox or other accounts for the
collection of payments in respect of the Loans other than the Lockbox Accounts.
 
(x) Facility Documents. This Agreement and any PA Supplement are the only
agreements pursuant to which the Seller sells the Loans and other related
Transferred Assets to the Company. Each of the Seller, FRI, FMB SDI and the VB
Subsidiaries has furnished to the Company true, correct and complete copies of
each Facility Document to which any of the Seller, FRI, FMB, SDI and the VB
Subsidiaries is a party, each of which is in full force and effect. None of the
Seller, FRI, FMB, SDI, any of the VB Subsidiaries or any of its Affiliates (not
including the Purchaser or the Issuer) is in default thereunder in any material
respect.
 
(xi) Taxes. Each of the Seller, FRI, FMB, SDI and the VB Subsidiaries has timely
filed or caused to be filed all federal, state and local tax returns required to
be filed by it, and has paid or caused to be paid all taxes shown to be due and
payable on such returns or on any assessments received by it, other than any
taxes or assessments the validity of which are being contested in good faith by
appropriate proceedings and with respect to which the Seller, FRI, FMB, SDI or
any of the VB Subsidiaries, as applicable, has set aside adequate reserves on
its books in accordance with GAAP, and which proceedings have not given rise to
any Lien.
 
(xii) Accounting Treatment. Each of the Seller, FRI, FMB, SDI and the VB
Subsidiaries has accounted for the transactions contemplated in the Facility
Documents to which it is a party in accordance with GAAP.
 
(xiii) ERISA. There has been no (A) occurrence or expected occurrence of any
Reportable Event with respect to any Benefit Plan subject to Title IV of ERISA
of FRI, FMB, the Seller, SDI or any ERISA Affiliate, or any withdrawal from, or
the termination, Reorganization or Plan Insolvency of any Multiemployer Plan or
(B) institution of proceedings or the taking of any other action by Pension
Benefit Guaranty Corporation or
 

--------------------------------------------------------------------------------


 
by FRI, FMB, SDI, the Seller or any ERISA Affiliate or any such Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Plan Insolvency of, any such Plan.
 
(xiv) No Adverse Selection. No selection procedures materially adverse to the
Company, the Issuer, the Noteholders, the Trustee or the Collateral Agent have
been employed by any of the Seller, FRI, FMB, SDI or the VB Subsidiaries in
selecting the Loans for inclusion in the Loan Pool on such Closing Date or
Addition Date, as applicable.
 
(xv) FairShare Plus Program.
 
(A) As of each Closing Date or any Addition Date, as applicable, for each
Timeshare Property Regime for which the related Timeshare Properties are
comprised primarily of UDIs, the ratio of (1) the total number of Points
actually allocated to such Timeshare Property Regime pursuant to the FairShare
Plus Program for the succeeding twelve-month period to (2) the total number of
Points allocable to available space in such Timeshare Property Regime over such
twelve-month period, does not exceed 1.0 to 1.0.
 
(B) On each Closing Date or any Addition Date, as applicable, for each owner of
a UDI who is a member of the FairShare Plus Program, the ratio, expressed as a
percentage, of (1) the number of Points allocated to such owner in Timeshare
Property Regime in return for assigning his Timeshare Property to the FairShare
Plus Program trust to (2) the total number of Points assigned to all UDI owners
in such Timeshare Property Regime, does not exceed the percentage of such
owner’s undivided interest in such Timeshare Property Regime as described in
such owner’s Loan.
 
(xvi) [Reserved].
 
(xvii) Separate Identity. Each of the Seller, FRI, SDI, the VB Subsidiaries and
their respective Affiliates has observed the applicable legal requirements on
its part for the recognition of the Company as a legal entity separate and apart
from each of the Seller, FRI, SDI, the VB Subsidiaries and any of their
respective Affiliates (other than the Company) and has taken all actions
necessary on its part to be taken in order to ensure that the facts and
assumptions relating to the Company set forth in the opinion of Orrick,
Herrington & Sutcliffe LLP relating to substantive consolidation matters with
respect to the Seller and the Company are true and correct; provided, however,
that none of the Seller, FRI, FMB, SDI or any of the VB Subsidiaries makes any
representations or warranties in this Section 6(a)(xvii) with respect to the
Company or the Issuer.
 
(b)  Representations and Warranties Regarding the Loans. The Seller and FRI
jointly and severally represent and warrant to the Company as of the applicable
Cut-Off Date and Addition Cut-Off Date as to each Loan conveyed on and as of
each Closing Date or the related Addition Date, as applicable (except as
otherwise expressly stated and except that representations and warranties with
respect to Kona apply only to Loans conveyed on or after the Kona Addition
 

--------------------------------------------------------------------------------


 
Date and representations and warranties with respect to SDI apply only to Loans
conveyed on or after the SDI Addition Date) as follows:
 
(i) Eligibility. Such Loan is an Eligible Loan.
 
(ii) No Waivers. The terms of such Loan have not been waived, altered, modified
or extended in any respect other than (A) modifications entered into in
accordance with Customary Practices and Credit Standards and Collections
Policies that do not reduce the amount or extend the maturity of required
Scheduled Payments and (B) modifications in the applicability of a PAC (which
may result in a change in the related Loan Rate).
 
(iii) Binding Obligation. Such Loan is the legal, valid and binding obligation
of the Obligor thereunder and is enforceable against the Obligor in accordance
with its terms, except as such enforceability may be limited by Debtor Relief
Laws or by general principles of equity (whether considered in a suit at law or
in equity).
 
(iv) No Defenses. Such Loan is not subject to any statutory right of rescission,
setoff, counterclaim or defense, including without limitation the defense of
usury.
 
(v) Lawful Assignment. Such Loan was not originated in, and is not subject to
the laws of, any jurisdiction the laws of which would make the transfer of the
Loan under this Agreement or any PA Supplement unlawful.
 
(vi) Compliance with Law. The Originator and the Seller have complied with
requirements of all material federal, state and local laws (including without
limitation usury, truth in lending and equal credit opportunity laws) applicable
to such Loan in all material respects. The related Timeshare Property Regime is
in compliance with any and all applicable zoning and building laws and
regulations and any other laws and regulations relating to the use and occupancy
of such Timeshare Property Regime, except where such noncompliance would not
have a Material Adverse Effect with respect to the applicable Originator and the
Seller. None of the Seller, FRI, FMB, Kona, SDI or the VB Subsidiaries has
received notice of any material violation of any legal requirements applicable
to such Timeshare Property Regime, except where such violation would not have a
Material Adverse Effect with respect to the applicable Originator and the
Seller. The Timeshare Property Regime related to such Loan complies with all
applicable state statutes, including without limitation condominium statutes,
timeshare statutes, HUD filings relating to interstate land sales (if
applicable) and the requirements of any governmental authority or local
authority having jurisdiction with respect to such Timeshare Property Regime,
and constitutes a valid and conforming condominium and timeshare regime under
the laws of the State in which the related Resort is located, except where such
noncompliance would not have a Material Adverse Effect with respect to the
applicable Originator and the Seller.
 
(vii) Loan in Force; No Subordination. Such Loan is in full force and effect and
has not been subordinated, satisfied in whole or in part or rescinded.
 

--------------------------------------------------------------------------------


 
(viii) Capacity of Parties. All parties to such Loan had legal capacity to
execute the Loan.
 
(ix) Original Loans. All original executed copies of such Loans are or, within
30 days of Purchase, will be in the custody of the Custodian except to the
extent otherwise permitted pursuant to Section 6(b)(xiv)
 
(x) Loan Form/Governing Law. Such Loan was executed in substantially the form of
one of the forms of Loan in Exhibit D (as such Exhibit D may be amended from
time to time with the consent of the Seller and the Company), except for changes
required by applicable law and certain other modifications that do not,
individually or in the aggregate, affect the enforceability or collectibility of
such Loan. In addition, such Loan was originated in and is governed by the laws
of the State in which the related Resort is located.
 
(xi) Interest in Real Property. The Timeshare Property underlying such Loan is
an interest in real property consisting of either a Fixed Week or a UDI, and
(except for a Timeshare Property that is a Green Timeshare Property) such
Timeshare Property has been deeded to a Nominee or has been deeded to the
related Obligor in accordance with the requirements of the related Loan and
applicable law.
 
(xii) Environmental Compliance. Each Timeshare Property Regime related to a Loan
is now, and at all times during FRI’s ownership thereof (or the ownership of any
Affiliate thereof other than the Company and the Issuer), has been free of
contamination from any substance, material or waste identified as toxic or
hazardous according to any federal, state or local law, rule, regulation or
order governing, imposing standards of conduct with respect to, or regulating in
any way the discharge, generation, removal, transportation, storage or handling
of toxic or hazardous substances, materials or waste or air or water pollution
(hereinafter referred to as “Environmental Laws”), including without limitation
any PCB, radioactive substance, methane, asbestos, volatile hydrocarbons,
petroleum products or wastes, industrial solvents or any other material or
substance that now or hereafter may cause or constitute a health, safety or
other environmental hazard to any person or property (any such substance
together with any substance, material or waste identified as toxic or hazardous
under any Environmental Law now in effect or hereinafter enacted shall be
referred to herein as “Contaminants”), but excluding from the foregoing any
levels of Contaminants at or below which such Environmental Laws do not apply
(“De Minimus Levels”). Neither FRI nor any Affiliate of FRI (other than the
Company and the Issuer) has caused or suffered to occur any discharge, spill,
uncontrolled loss or seepage of any petroleum or chemical product or any
Contaminant (except for De Minimus Levels thereof) onto any property comprising
or adjoining any Timeshare Property Regime, and neither FRI nor any Affiliate of
FRI (other than the Company and the Issuer) nor any Obligor or occupant of all
or part of any Timeshare Property Regime is now or has been involved in
operations at the related Timeshare Property Regime that could lead to liability
for FRI, the Company, any Affiliate of FRI or any other owner of such Timeshare
Property Regime or the imposition of a Lien on such Timeshare Property Regime
under any Environmental Law. No practice, procedure or policy employed by FRI
(or any Affiliate thereof other than the
 

--------------------------------------------------------------------------------


 
Company and the Issuer) with respect to POAs for which FRI acts as the manager
or, to the best knowledge of the Seller, by the manager of the POAs with respect
to POAs managed by parties unaffiliated with FRI, violates any Environmental Law
that, if enforced, would reasonably be expected to (A) have a Material Adverse
Effect on such POA or the ability of such POA to do business, (B) have a
Material Adverse Effect on the financial condition of the POA or (C) constitute
grounds for the revocation of any license, charter, permit or registration that
is material to the conduct of the business of the POA.
 
Except as set forth in Schedule 3, (1) all property owned, managed, or
controlled by FRI or any Affiliate of FRI (other than the Company and the
Issuer) and located within a Resort is now, and at all times during FRI’s
ownership, management or control thereof (or the ownership, management or
control of any Affiliate thereof (other than the Company and the Issuer)) has
been free of contamination from any Contaminants, except for De Minimus Levels
thereof, (2) neither FRI nor any Affiliate of FRI (other than the Company and
the Issuer) has caused or suffered to occur any discharge, spill, uncontrolled
loss or seepage of any Contaminants onto any property comprising or adjoining
any of the Resorts, except for De Minimus Levels thereof, and (3) neither FRI
nor any Affiliate of FRI (other than the Company and the Issuer) nor any Obligor
or occupant of all or part of any of any Resort is now or previously has been
involved in operations at any Resort that could lead to liability for FRI, the
Company, any Affiliate of FRI or any other owner of any Resort or the imposition
of a Lien on such Resort under any Environmental Law. None of the matters set
forth in Schedule 3 will have a Material Adverse Effect with respect to the
Company or its assignees or the interests of the Company or its assignees in the
Loans. Each Resort, and the present use thereof, does not violate any
Environmental Law in any manner that would materially adversely affect the value
or use of such Resort or the performance by the POAs of their respective
obligations under their applicable declarations, articles or similar charter
documents. There is no condition presently existing, and to the best knowledge
of FRI and the Seller no event has occurred or failed to occur with respect to
any Resort, relating to any Contaminants or compliance with any Environmental
Laws that would reasonably be expected to have a Materially Adverse Effect with
respect to such Resort, including in connection with the present use of such
Resort.
 
(xiii) Tax Liens. All taxes applicable to such Loan and the related Timeshare
Property have been paid, except where the failure to pay such tax would not have
a Material Adverse Effect with respect to the Seller or its assignees or the
Purchaser or the collectibility or enforceability of the Loan. There are no
delinquent tax liens in respect of the Timeshare Property underlying such Loan.
 
(xiv) Loan Files. The related Loan File contains the following Loan Documents
(which may include microfiche or other electronic copies of the Loan Documents
to the extent provided in the Custodial Agreement):
 
(A) for Loans other than Loans described in clause (B) below, at least one
original of each Loan (or, if the Loan and promissory note are contained in
separate documents, an original of the promissory note); provided, however, that
the original Loan may have been removed from the Loan File in accordance with
 

--------------------------------------------------------------------------------


 
the Custodial Agreement for the performance of collection services and other
routine servicing requirements; and
 
(B) for Loans relating to Timeshare Properties located in Resorts in North
Carolina or South Carolina with respect to which two originals of such Loans
have been executed, each original Loan is in the Loan File, and each contains
the following legend (whether by stamp or otherwise) on its face:
 
“THIS COPY IS ONE OF TWO ORIGINALS, AND WAS EXECUTED SOLELY FOR RECORDATION. TO
THE EXTENT THAT POSSESSION OF THIS CONTRACT IS REQUIRED TO TRANSFER OR PERFECT A
TRANSFER OF ANY INTEREST IN OR TO THIS CONTRACT, POSSESSION OF THE OTHER
ORIGINAL HEREOF IS REQUIRED”;
 
and
 
(C) for Loans with respect to which the related Timeshare Property has been
deeded out to the related Obligor:
 
(1) a copy of the deed for such Timeshare Property; and
 
(2) the original recorded Mortgage (or a copy thereof, if applicable, for
Mortgages that have been submitted for recording as set forth herein) and
Assignments of Mortgages in favor of the Collateral Agent (or a copy of such
recorded Mortgage or Assignment of Mortgage, as the case may be, certified to be
a true and complete copy thereof, if the original of the recorded Mortgage or
Assignment of Mortgage is lost or destroyed), provided that, in the case of any
Loan with respect to which the related Mortgage and/or deed has been removed
from the Loan File for review and recording in the local real property recording
office: (x) the original Mortgage shall have been returned to the Loan File no
later than (1) 180 days from the related loan closing date (in the case of Loans
(other than Green Loans) relating to Timeshare Properties located in the State
of Florida), (2) 180 days from the date on which the related Timeshare Property
is required to be deeded to an Obligor in the case of Green Loans relating to
Timeshare Properties located in the State of Florida or Loans relating to
Timeshare Properties located in any state other than Florida, Nevada, North
Carolina, South Carolina or Virginia or (3) 210 days from the date on which the
related Timeshare Property is required to be deeded to an Obligor with respect
to Timeshare Properties located in Nevada, North Carolina, South Carolina or
Virginia and (y) in the case of any Loan (other than a Green Loan) relating to a
Timeshare Property located in the State of Florida, the Loan File shall contain
one or more certificates from FRI’s applicable title agents in Florida to the
effect that the related Mortgage has been delivered for purposes of recordation
to the appropriate local real property recording office.
 
(xv) Lockbox Accounts. As of the applicable Cut-Off Date, the Obligor of such
Loan either:
 

--------------------------------------------------------------------------------


 
(A) shall have been instructed to remit Payments thereunder to a Post Office Box
for credit to a Lockbox Account or directly to a Lockbox Account, in each case
maintained at a Lockbox Bank pursuant to the terms of a Lockbox Agreement; or
 
(B) has entered into a PAC or Credit Card Account pursuant to which a deposit
account of such Obligor is made subject to a pre-authorized debit in respect of
Payments as they become due and payable, and the Seller has caused a Lockbox
Bank to take all necessary and appropriate action to ensure that each such
pre-authorized debit is credited directly to a Lockbox Account.
 
(xvi) Ownership Interest. As of the Closing Date or related Addition Date, as
applicable, the Seller has good and marketable title to the Loan, free and clear
of all Liens (other than Permitted Encumbrances).
 
(xvii) Interest in Loan. Such Loan constitutes either a “general intangible,” an
“instrument,” “chattel paper” or an “account” under the Uniform Commercial Code
of the States of Delaware, Florida and New York.
 
(xviii) Recordation of Assignments. The collateral Assignment of Mortgage to the
Collateral Agent relating to the Mortgage with respect to each Loan has been
recorded or delivered for recordation simultaneously with the related Mortgage
to the proper office in the jurisdiction in which the related Timeshare Property
is located, except to the extent the related Timeshare Property is located in
the State of Florida and the Seller shall have delivered an Opinion of Counsel
to the effect that recordation of the Assignment of Mortgage is not necessary to
perfect a security interest therein in favor of the Collateral Agent.
 
(xix) Material Disputes. To the actual knowledge of the Seller, the Loan is not
subject to any material dispute.
 
(xx) Good Title; No Liens. Upon the Purchase hereunder occurring on such Closing
Date or Addition Date, as applicable, the Company will be the lawful owner of,
and have good title to, each Loan and all of the other related Transferred
Assets that are the subject of such Purchase, free and clear of any Liens (other
than any Permitted Encumbrances on the related Timeshare Properties). All Loans
and related Transferred Assets are purchased without recourse to any of the
Seller, FRI, FMB, Kona, SDI or the VB Subsidiaries except as described in this
Agreement and any PA Supplement. Such Purchase by the Company under this
Agreement and under any PA Supplement constitutes a valid and true sale and
transfer for consideration (and not merely the grant of a security interest to
secure a loan), enforceable against creditors of each of the Seller, FRI, FMB,
Kona, SDI and the VB Subsidiaries, and no Loan or other related Transferred
Assets that are the subject of such Purchase will constitute property of the
Seller after such Purchase.
 
(xxi) Solvency. Each of the Seller, FRI, FMB, Kona, SDI and the VB Subsidiaries,
both prior to and immediately after giving effect to the Purchase of Loans
hereunder and under any PA Supplement occurring on such Closing Date or Addition
 

--------------------------------------------------------------------------------


 
Date, as applicable, (A) is not insolvent (as such term is defined in
§101(32)(A) of the Bankruptcy Code), (B) is able to pay its debts as they become
due and (C) does not have unreasonably small capital for the business in which
it is engaged or for any business or transaction in which it is about to engage.
 
(xxii) POA Reserves. The capital reserves and maintenance fee levels of the POAs
related to each Timeshare Property Regime underlying the Loans Purchased on such
Closing Date or Addition Date, as applicable, are adequate in light of the
operating requirements of such POAs.
 
(c) Representations and Warranties Regarding the Loan Files. The Seller and FRI
jointly and severally represent and warrant to the Company as of each Closing
Date and related Addition Date as to each Loan and the related Loan File
conveyed by it hereunder on and as of such Closing Date or related Addition
Date, as applicable (except as otherwise expressly stated) as follows:
 
(i) Possession. On or immediately prior to each Closing Date or related Addition
Date, as applicable, the Custodian will have possession of each original Loan
and the related Loan File, and will have acknowledged such receipt and its
undertaking to hold such original Loan and the related Loan File for purposes of
perfection of the Collateral Agent’s interest in such original Loan and the
related Loan File; provided, however, that the fact that any document not
required to be in its respective Loan File pursuant to Section 6(b)(ix) or
Section 6(b)(xiv) of this Agreement is not in the possession of the Custodian in
its respective Loan File does not constitute a breach of this representation.
 
(ii) Marking Records. On or before each Closing Date or Addition Date, as
applicable, the Seller shall have caused the portions of its computer files
relating to the Loans sold on such date to the Company to be clearly and
unambiguously marked to indicate that each such Loan has been conveyed on such
date to the Company.
 
(d) Survival of Representations and Warranties. It is understood and agreed that
the representations and warranties contained in this Section 6 shall remain
operative and in full force and effect, shall survive the transfer and
conveyance of the Loans with respect to any Series by the Seller to the Company
under this Agreement and any PA Supplement, the conveyance of the Loans by the
Company to the Initial Issuer or to an Additional Issuer pursuant to the Pool
Purchase Agreement and any Term Purchase Agreement and the Grant of the
Collateral by the Initial Issuer or any Additional Issuer to the Collateral
Agent and shall inure to the benefit of the Company, the respective Issuers, the
Trustees, the Collateral Agent and the Noteholders and their respective
designees, successors and assigns.
 
(e) Indemnification of the Company. FMB, Kona, SDI, each VB Subsidiary and FRI
shall jointly and severally indemnify, defend and hold harmless the Company
against any and all claims, losses and liabilities, including reasonable
attorneys’ fees (the foregoing being collectively referred to as “Indemnified
Amounts”) that may at any time be imposed on, incurred by or asserted against
the Company as a result of a breach by any of FMB, Kona, SDI, any VB Subsidiary
or FRI of any of its respective representations, warranties or covenants
hereunder. Except as otherwise provided in Section 11(i), FRI shall pay to the
Company, on demand, any
 

--------------------------------------------------------------------------------


 
and all amounts necessary to indemnify the Company for (i) any and all recording
and filing fees in connection with the transfer of the Loans from the Seller to
the Company, and any and all liabilities with respect to, or resulting from any
delay in paying when due, any taxes (including sales, excise or property taxes)
payable in connection with the transfer of the Loans from the Seller to the
Company and (ii) costs, expenses and reasonable counsel fees in defending
against the same. The agreements in this Section 6(e) shall survive the
termination of this Agreement or any PA Supplement and the payment of all
amounts payable hereunder, under any PA Supplement and under the Loans. For
purposes of this Section 6(e), any reference to the Company shall include any
officer, director, employee or agent thereof, or any successor or assignee
thereof or of the Company.
 
(f) Representations and Warranties of Kona. Kona makes those representations and
warranties set forth in Exhibit F to this Agreement as of the Kona Addition Date
and as of each Closing Date occurring after the Kona Addition Date and as of
each Addition Date occurring after the Kona Addition Date or as of such other
date specified in such representation and warranty.
 
Section 7. Repurchases or Substitution of Loans for Breach of Representations
and Warranties.
 
Provisions with respect to the repurchase or substitution of Loans of any Series
for breach of representations and warranties under this Agreement and any PA
Supplement shall be set forth in the related PA Supplement.
 
Section 8. Covenants of the Seller and FRI.
 
(a) Affirmative Covenants of the Seller and FRI. Each of the Seller and FRI
covenants and agrees that it will, at any time prior to the Termination Date:
 
(i) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, provisions of ERISA, the Internal Revenue Code and all
applicable regulations and interpretations thereunder, and all Loans and
Facility Documents to which it is a party.
 
(ii) Preservation of Corporate Existence. Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing as a foreign
corporation, and maintain all necessary licenses and approvals in each
jurisdiction in which it does business, except where the failure to preserve and
maintain such existence, rights, franchises, privileges, qualifications,
licenses and approvals would not have a Material Adverse Effect with respect to
it.
 
(iii) Audits. Upon at least two Business Days notice during regular business
hours, permit the Company and/or its agents, representatives or assigns access:
 
(A) to the offices and properties of the Seller or FRI in order to examine and
make copies of and abstracts from all books, correspondence and
 

--------------------------------------------------------------------------------


Records of the Seller or FRI as appropriate to verify the Seller’s or FRI’s
compliance with this Agreement, any PA Supplement or any other Facility
Documents to which the Seller or FRI is a party and any other agreement
contemplated hereby or thereby, and the Company and/or its agents,
representatives and assigns may examine and audit the same and make photocopies,
computer tapes or other computer replicas thereof, as appropriate, and each of
the Seller and FRI will provide to the Company and/or its agents,
representatives and assigns, at the expense of the Seller and FRI, such clerical
and other assistance as may be reasonably requested in connection therewith; and
 
(B) to the officers or employees of the Seller or FRI designated by the Seller
or FRI, as applicable, in order to discuss matters relating to the Loans and the
performance of the Seller or FRI hereunder, under any PA Supplement or any other
Facility Documents to which the Seller or FRI is a party and any other agreement
contemplated hereby or thereby, and under the other Facility Documents to which
it is a party with the officers or employees of the Seller and FRI having
knowledge of such matters.
 
Each such audit shall be at the sole expense of the Seller and FRI. The Company
shall be entitled to conduct such audits as frequently as it deems reasonable in
the exercise of the Company’s reasonable commercial judgment; provided, however,
that such audits shall not be conducted more frequently than annually unless an
Event of Default or an Amortization Event shall have occurred. The Company and
its agents, representatives and assigns also shall have the right to discuss the
Seller’s and FRI’s affairs with the officers, employees and independent
accountants of the Seller and FRI and to verify under appropriate procedures the
validity, amount, quality, quantity, value and condition of, or any other matter
relating to, the Loans and other related Transferred Assets.
 
(iv) [Reserved].
 
(v) Performance and Compliance with Receivables and Loans. At its expense,
timely and fully perform and comply in all material respects with the Credit
Standards and Collection Policies and Customary Practices with respect to the
Loans and with all provisions, covenants and other promises required to be
observed by the Seller or FRI under the Loans.
 
(vi) [Reserved].
 
(vii) Ownership Interest. Take such action with respect to each Loan as is
necessary to ensure that the Company maintains a first priority ownership
interest in such Loan and the other related Transferred Assets, in each case
free and clear of any Liens arising through or under the Seller or FRI and, in
the case of any Timeshare Properties, other than any Permitted Encumbrance
thereon, and respond to any inquiries with respect to ownership of a Loan sold
by it hereunder by stating that, from and after the Initial Closing Date or
related Addition Date, as applicable, it is no longer the owner of such Loan and
that ownership of such Loan has been transferred to the Company.
 

--------------------------------------------------------------------------------


 
(viii) Instruments. Not remove any portion of the Loans or related Transferred
Assets with respect to any Series that consists of money or is evidenced by an
instrument, certificate or other writing from the jurisdiction in which it was
held under the related Custodial Agreement unless the Company shall have first
received an Opinion of Counsel to the effect that the Company shall continue to
have a first-priority perfected ownership or security interest with respect to
such property after giving effect to such action or actions.
 
(ix) No Release. Not take any action, and use its best efforts not to permit any
action to be taken by others, that would release any Person from such Person’s
covenants or obligations under any document, instrument or agreement relating to
the Loans or the other Transferred Assets, or result in the hypothecation,
subordination, termination or discharge of, or impair the validity or
effectiveness of, any such document, instrument or agreement, except as
expressly provided in this Agreement or any PA Supplement or such other
instrument or document.
 
(x) Insurance and Condemnation.
 
(A) FRI (1) shall with respect to each Resort which it develops or which is
developed by its subsidiaries (other than the Purchaser or the Issuer), cause
the governing document of each such POA at the time of creation to contain
covenants requiring insurance as described in this paragraph and (2) so long as
FRI or an Affiliate (other than the Purchaser or the Issuer) maintains primary
or substantial responsibility for the management, administration or other
services of a similar nature with respect to such Resort, FRI shall do or cause
to be done all things which it may accomplish with a reasonable amount of cost
or effort to cause each POA to maintain the insurance described in this
paragraph. The insurance referred to clauses in (1) and (2) above is “all-risk”
property and general liability insurance with financially sound and reputable
insurers providing coverage in scope and amount that (x) satisfy the
requirements of the declarations (or any similar charter document) governing the
POA for the maintenance of such insurance policies and (y) are at least
consistent with the scope and amount of such insurance coverage obtained by
prudent POAs and/or management of other similar developments in the same
jurisdiction. So long as FRI or an Affiliate other than the Purchaser or the
Issuer maintains primary or substantial responsibility for the management,
administration or other services of a similar nature with respect to such Resort
and possesses the right to direct the application of insurance proceeds, FRI
shall use its best efforts to apply the proceeds of any such insurance policies
in the manner specified in the related declarations (or any similar charter
document) governing the POA and/or any similar charter documents of such POA
(which exercise of best efforts shall include voting as a member of the POA or
as a proxy or attorney-in-fact for a member). For the avoidance of doubt, the
parties acknowledge that the ultimate discretion and control relating to the
maintenance of any such insurance policies is vested in the POA in accordance
with the respective declaration (or any similar charter document) relating to
each Timeshare Property Regime.
 

--------------------------------------------------------------------------------


 
(B) Each of CTRG-CF and FRI shall remit to the Collection Account the portion of
any proceeds received pursuant to a condemnation of property in any Resort
relating to any Timeshare Property to the extent the Obligors are required to
make such remittance under the terms of one or more Loans that have been sold to
the Company hereunder and under the related PA Supplement.
 
(xi) Separate Identity. Take such action (and cause FMB, Kona, SDI and the VB
Subsidiaries to take such action) as is necessary to ensure compliance with
Section 6(a)(xvii), including taking all actions necessary on its part to be
taken in order to ensure that the facts and assumptions relating to the Company
set forth in the opinion of Orrick, Herrington & Sutcliffe LLP relating to
substantive consolidation matters with respect to the Seller and the Company are
true and correct.
 
(xii) Computer Files. Mark or cause to be marked each Loan in its computer files
as described in Section 6(c)(ii) and deliver to the Company, the Issuer, the
Trustee and the Collateral Agent a copy of the Loan Schedule for each Series as
amended from time to time.
 
(xiii) Taxes. File or cause to be filed, and cause each of its Affiliates with
whom it shares consolidated tax liability to file, all federal, state and local
tax returns that are required to be filed by it, except where the failure to
file such returns could not reasonably be expected to have a Material Adverse
Effect with respect to the Purchaser, the Seller or FRI, or otherwise be
reasonably expected to expose the Purchaser, the Seller or FRI to material
liability. Each of the Seller and FRI will pay or cause to be paid all taxes
shown to be due and payable on such returns or on any assessments received by
it, other than any taxes or assessments the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Seller, FRI or the applicable Affiliate has set aside adequate reserves on its
books in accordance with GAAP, and which proceedings could not reasonably be
expected to have a Material Adverse Effect with respect to the Purchaser, the
Seller or FRI, or otherwise be reasonably expected to expose the Purchaser, the
Seller or FRI to material liability.
 
(xiv) Facility Documents. Comply in all material respects with the terms of, and
employ the procedures outlined under, this Agreement, any PA Supplement and all
other Facility Documents to which it is a party, and take all such action as may
be from time to time reasonably requested by the Company to maintain this
Agreement, any PA Supplement and all such other Facility Documents in full force
and effect.
 
(xv) Loan Schedule. With respect to any Series, promptly amend the applicable
Loan Schedule to reflect terms or discrepancies that become known after each
Closing Date or any Addition Date, and promptly notify the Company, the Issuer,
the Trustee and the Collateral Agent of any such amendments.
 
(xvi) Segregation of Collections. Prevent, to the extent within its control, the
deposit into the Collection Account or any Reserve Account of any funds other
than Collections in respect of the Loans with respect to any Series, and to the
extent that, to its knowledge, any such funds are nevertheless deposited into
the Collection Account or any
 

--------------------------------------------------------------------------------


 
Reserve Account, promptly identify any such funds to the Master Servicer for
segregation and remittance to the owner thereof.
 
(xvii) Management of Resorts. The Seller hereby covenants and agrees that it
will cause the Originator with respect to each Resort (to the extent that such
Originator is responsible for maintaining or managing such Resort) to do or
cause to be done all things that it may accomplish with a reasonable amount of
cost or effort in order to maintain such Resort (including without limitation
all grounds, waters and improvements thereon and all other facilities related
thereto) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
 
Negative Covenants of the Seller and FRI. Each of the Seller and FRI covenants
and agrees that it will not, at any time prior to the final Series Termination
Date without the prior written consent of the Company:
 
(i) Sales, Liens, Etc. Against Loans and Transferred Assets. Except for the
transfers hereunder, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist, any Lien arising through or
under it (other than, in the case of any Timeshare Properties, any Permitted
Encumbrances thereon) upon or with respect to any Loan or other Transferred
Asset or any interest therein. Each of FRI and the Seller shall immediately
notify the Company of the existence of any Lien arising through or under it on
any Loan or other Transferred Asset.
 
(ii) Extension or Amendment of Loan Terms. Extend, amend, waive or otherwise
modify the terms of any Loan (other than as a result of a Timeshare Upgrade or
in accordance with Customary Practices) or permit the rescission or cancellation
of any Loan, whether for any reason relating to a negative change in the related
Obligor’s creditworthiness or inability to make any payment under the Loan or
otherwise.
 
(iii) Change in Business or Credit Standards or Collection Policies. (A) Make
any change in the character of its business or (B) make any change in the Credit
Standards and Collection Policies or (C) deviate from the exercise of Customary
Practices, which change or deviation would, in any such case, materially impair
the value or collectibility of any Loan.
 
(iv) Change in Payment Instructions to Obligors. Add, except in connection with
the issuance of an Additional Series of Notes, or terminate any bank as a bank
holding any account for the collection of payments in respect of the Loans from
those listed in Exhibit E or make any change in its instructions to Obligors
regarding payments to be made to any Lockbox Account at a Lockbox Bank, unless
the Company and the Trustee shall have received (A) 30 days’ prior written
notice of such addition, termination or change, (B) written confirmation from
the Seller or FRI that, after the effectiveness of any such termination, there
will be at least one Lockbox in existence and (C) prior to the date of such
addition, termination or change, (1) executed copies of Lockbox Agreements
executed by each new Lockbox Bank, the Seller, the Company, the Master Servicer
and the Trustee and (2) copies of all agreements and documents signed by either
the Company or the respective Lockbox Bank with respect to any new Lockbox
Account.
 

--------------------------------------------------------------------------------


 
(v) Change in Corporate Name, Etc. Make any change to its name or its type or
jurisdiction of organization (or, in the case of the VB Partnerships, change the
location of its chief executive office) that existed on the Initial Closing Date
without providing at least 30 days’ prior written notice to the Company and the
Trustee and taking all action necessary or reasonably requested by the Trustee
to amend its existing financing statements and file additional financing
statements in all applicable jurisdictions as are necessary to maintain the
perfection of the security interest of the Company.
 
(vi) ERISA Matters. (A) Engage or permit any ERISA Affiliate to engage in any
prohibited transaction for which an exemption is not available or has not
previously been obtained from the U.S. Department of Labor; (B) permit to exist
any accumulated funding deficiency (as defined in Section 302(a) of ERISA and
Section 412(a) of the Internal Revenue Code) or funding deficiency with respect
to any Benefit Plan other than a Multiemployer Plan; (C) fail to make any
payments to any Multiemployer Plan that the Seller, FRI or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto; (D) terminate any Benefit Plan so as to result in
any liability; (E) permit to exist any occurrence of any Reportable Event that
represents a material risk of a liability of the Seller, FRI or any ERISA
Affiliate under ERISA or the Internal Revenue Code; provided, however, that the
ERISA Affiliates of the Seller and FRI may take or allow such prohibited
transactions, accumulated funding deficiencies, payments, terminations and
Reportable Events described in clauses (A) through (E) above so long as such
events occurring within any fiscal year of the Seller or FRI, in the aggregate,
involve a payment of money by or an incurrence of liability of any such ERISA
Affiliate (collectively, “ERISA Liabilities”) in an amount that does not exceed
$2,000,000 or otherwise result in liability that would result in imposition of a
lien.
 
(vii) Terminate or Reject Loans. Without limiting the requirements of Section
8(b)(ii), terminate or reject any Loan prior to the end of the term of such
Loan, whether such rejection or early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law unless, prior to such termination or rejection, such Loan and any related
Transferred Assets have been repurchased by the Seller pursuant to Section 7 of
the related PA Supplement.
 
(viii) Facility Documents. Except as otherwise permitted under Section 8(b)(ii),
(A) terminate, amend or otherwise modify any Facility Document to which it is a
party or grant any waiver or consent thereunder or (B) terminate, amend or
otherwise modify the FairShare Plus Agreement; provided, however, that (1) the
Title Clearing Agreements may be amended for the purposes of (x) making
additional properties subject thereto, (y) making an Affiliate of FRI a party
thereto having the same rights and obligations thereunder as FRI or (z)
identifying a separate pool of loans (which shall not include Loans sold to the
Company hereunder) to be sold or pledged to secure debt under a pooling or
financing arrangement similar to that evidenced by the Indenture and Servicing
Agreement, and (2) the FairShare Plus Agreement may be amended from time to time
(x) to substitute or add additional parties thereto, (y) to comply with state
and federal laws or regulations or (z) for any other purpose, provided that with
respect to this Section 8(b)(viii), FRI or the Seller furnishes to the Company,
the Issuer and the Trustee
 

--------------------------------------------------------------------------------


 
an Opinion of Counsel to the effect that such amendment or modification will not
adversely affect in any material respect the respective interests of the
Company, the Issuer, the Trustee or the Collateral Agent (if applicable) in the
Loans and other Transferred Assets.
 
(ix) Insolvency Proceedings. Institute Insolvency Proceedings with respect to
the Company or the Issuer or consent to the institution of Insolvency
Proceedings against the Company or the Issuer, or take any corporate action in
furtherance of any such action.
 
Section 9.  Representations and Warranties of the Company.
 
The Company represents and warrants as of each Closing Date and Addition Date,
or as of such other date specified in such representation and warranty, that:
 
(a) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power, authority, and legal right to own its properties and
conduct its business as such properties are presently owned and as such business
is presently conducted, and to execute, deliver and perform its obligations
under this Agreement and any PA Supplement. The Company is duly qualified to do
business and is in good standing as a foreign entity, and has obtained all
necessary licenses and approvals in each jurisdiction necessary to carry on its
business as presently conducted and to perform its obligations under this
Agreement and any PA Supplement. One hundred percent (100%) of the outstanding
membership interests of the Company is directly owned (both beneficially and of
record) by CTRG-CF. Such membership interests are validly issued, fully paid and
nonassessable and there are no options, warrants or other rights to acquire
membership interests from the Company.
 
(b) The execution, delivery and performance of this Agreement and any PA
Supplement by the Company and the consummation by the Company of the
transactions provided for in this Agreement and any PA Supplement have been duly
approved by all necessary limited liability company action on the part of the
Company.
 
(c) This Agreement and any PA Supplement constitutes the legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as such enforceability may be subject to or limited by Debtor
Relief Laws and except as such enforceability may be limited by general
principles of equity.
 
(d) The execution and delivery by the Company of this Agreement and any PA
Supplement , the performance by the Company of the transactions contemplated
hereby and the fulfillment by the Company of the terms hereof applicable to the
Company will not conflict with, violate, result in any breach of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a material default under any provision of any existing law or
regulation or any order or decree of any court applicable to the Company or its
certificate of formation or limited liability company agreement or any material
indenture, contract, agreement, mortgage, deed of trust, or other material
instrument to which the Company is a party or by which it or its properties is
bound.
 

--------------------------------------------------------------------------------


 
(e) There are no proceedings or investigations pending, or to the knowledge of
the Company threatened, against the Company before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality (A)
asserting the invalidity of this Agreement or any PA Supplement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any PA Supplement, (C) seeking any determination or ruling that, in
the reasonable judgment of the Company, would adversely affect the performance
by the Company of its obligations under this Agreement or any PA Supplement or
(D) seeking any determination or ruling that would adversely affect the validity
or enforceability of this Agreement or any PA Supplement.
 
(f) All approvals, authorizations, consents, orders or other actions of any
person or entity or any governmental body or official required in connection
with the execution and delivery of this Agreement and any PA Supplement by the
Company, the performance by it of the transactions contemplated hereby and the
fulfillment by it of the terms hereof, have been obtained and are in full force
and effect.
 
(g) The Company is solvent and will not become insolvent immediately after
giving effect to the transactions contemplated by this Agreement and any PA
Supplement, the Company has not incurred debts beyond its ability to pay and,
immediately after giving effect to the transactions contemplated by this
Agreement and any PA Supplement, the Company shall have an adequate amount of
capital to conduct its business in the foreseeable future.
 
Section 10.  Covenants of the Company.
 
The Company hereby acknowledges that the parties to the Facility Documents are
entering into the transactions contemplated by the Facility Documents in
reliance upon the Company’s identity as a legal entity separate from the Seller,
FRI, Kona, SDI, the VB Subsidiaries and their respective Affiliates. From and
after the date hereof until the final Series Termination Date under any
Indenture Supplement, the Company will take such actions as shall be required in
order that:
 
(a) The Company will conduct its business in office space allocated to it and
for which it pays an appropriate rent and overhead allocation;
 
(b) The Company will maintain corporate records and books of account separate
from those of the Seller, FRI, Kona, SDI, the VB Subsidiaries and their
respective Affiliates and telephone numbers and stationery that are separate and
distinct from those of the Seller, FRI, Kona, SDI, the VB Subsidiaries and their
respective Affiliates;
 
(c) The Company’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any of the Seller, FRI, Kona, SDI,
the VB Subsidiaries and their respective Affiliates;
 
(d) The Company will observe corporate formalities in its dealings with the
public and with the Seller, FRI, Kona, SDI, the VB Subsidiaries and their
respective Affiliates and, except as contemplated by the Facility Documents,
funds or other assets of the Company will not be commingled with those of any of
the Seller, FRI, Kona, SDI, the VB Subsidiaries and their respective Affiliates.
The Company will at all times, in its dealings with the public and with
 

--------------------------------------------------------------------------------


 
the Seller, FRI, Kona, SDI, the VB Subsidiaries and their respective Affiliates,
hold itself out and conduct itself as a legal entity separate and distinct from
the Seller, FRI, Kona, SDI, the VB Subsidiaries and their respective Affiliates.
The Company will not maintain joint bank accounts or other depository accounts
to which any of the Seller, FRI, Kona, SDI, the VB Subsidiaries and their
respective Affiliates (other than the Master Servicer) has independent access;
 
(e) The duly elected board of directors of the Company and duly appointed
officers of the Company will at all times have sole authority to control
decisions and actions with respect to the daily business affairs of the Company;
 
(f) Not less than one member of the Company’s board of directors will be an
Independent Director. The Company will observe those provisions in its limited
liability company agreement that provide that the Company’s board of directors
will not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Company unless the Independent Director
and all other members of the Company’s board of directors unanimously approve
the taking of such action in writing prior to the taking of such action;
 
(g) The Company will compensate each of its employees, consultants and agents
from the Company’s own funds for services provided to the Company; and
 
(h) Except as contemplated by the Facility Documents, the Company will not hold
itself out to be responsible for the debts of any of the Seller, FRI, Kona, SDI,
the VB Subsidiaries and their respective Affiliates.
 
Section 11. Miscellaneous.
 
(a) Amendment. This Agreement may be amended from time to time or the provisions
hereof may be waived or otherwise modified by the parties hereto by written
agreement signed by the parties hereto.
 
(b) Assignment. The Company has the right to assign its interests under this
Agreement and any PA Supplement as may be required to effect the purposes of the
Pool Purchase Agreement or any Term Purchase Agreement without the consent of
the Seller or FRI, and the assignee shall succeed to the rights hereunder of the
Company. The Seller agrees to perform its obligations hereunder for the benefit
of the respective Issuers, Trustees and Noteholders and for the benefit of the
Collateral Agent, and agrees that such parties are intended third party
beneficiaries of this Agreement and agrees that the Trustees (or the Collateral
Agent) and (subject to the terms and conditions of the applicable Indenture and
Servicing Agreement and any applicable Indenture Supplement) the Noteholders may
enforce the provisions of this Agreement and any PA Supplement, exercise the
rights of the Company and enforce the obligations of the Seller hereunder
without the consent of the Company.
 
(c) Counterparts. This Agreement may be executed in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.
 

--------------------------------------------------------------------------------


 
(d) Termination. The obligations of each of the Seller and FRI under this
Agreement and any PA Supplement shall survive the sale of the Loans to the
Company and the Company’s transfer of the Loans and other related Transferred
Assets to the Issuer.
 
(e) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW PRINCIPLES. 
 
(f) Notices. All demands and notices hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by certified
mail, postage prepaid and return receipt requested, or by express delivery
service, to (i) in the case of the Seller, Cendant Timeshare Resort
Group—Consumer Finance, Inc., 10750 West Charleston Blvd., Suite 130, Las Vegas,
Nevada 89135, Attention: President, or such other address as may hereafter be
furnished to the Company and FRI in writing by the Seller, (ii) in the case of
FRI, FMB, Kona, SDI and the VB Subsidiaries, c/o Fairfield Resorts, Inc., 8427
South Park Circle, Orlando, Florida 32819, Attention: President, or such other
address as may hereafter be furnished to the Seller or the Company in writing by
FRI, and (c) in the case of the Company, Sierra Deposit Company, LLC, 10750 West
Charleston Blvd., Suite 130, Mailstop 2067, Las Vegas, Nevada 89135,
Attention: President, or such other address as may hereafter be furnished to the
Seller or FRI in writing by the Company.
 
(g) Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
 
(h) Successors and Assigns. This Agreement shall be binding upon each of the
Seller, FRI, Kona, SDI, the VB Subsidiaries, the VB Partnerships and the Company
and their respective permitted successors and assigns, and shall inure to the
benefit of each of the Seller, FRI, Kona, SDI, the VB Subsidiaries, the VB
Partnerships and the Company and each of the Issuer, the Trustee and the
Collateral Agent to the extent explicitly contemplated hereby.
 
(i) Costs, Expenses and Taxes.
 
(i) Each of the Seller and FRI jointly and severally agrees to pay on demand to
the Company all reasonable costs and expenses, if any, incurred or reimbursed
(or to be reimbursed) by the Company (including reasonable counsel fees and
expenses) in connection with the enforcement or preservation of the rights and
remedies under this Agreement and any PA Supplement.
 
(ii) Each of the Seller and FRI jointly and severally agrees to pay, indemnify
and hold the Company harmless from and against any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable by or reimbursed
(or to be reimbursed) by the Company in connection with the execution, delivery,
filing and
 

--------------------------------------------------------------------------------


recording of this Agreement ors any PA Supplement, and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
 
(j) No Bankruptcy Petition. Each of the Seller, Kona, SDI, each VB Subsidiary,
each VB Partnership and FRI covenants and agrees not to institute against the
Company or the Issuer, or join any other person in instituting against the
Company or the Issuer, any proceeding under any Debtor Relief Law.
 
(k) Treatment of Timeshare Upgrades. Notwithstanding anything in this Agreement
to the contrary (but subject to the other provisions of this paragraph), the
Seller (or the Master Servicer on the Seller’s behalf) may upgrade any Timeshare
Property by entering into a new Loan with the related Obligor, but only if the
proceeds of such new Loan are used to prepay all obligations in full of such
Obligor under the existing Loan (the proceeds of which shall be the property of
the Company). Upon its creation, the new Loan created by such Timeshare Upgrade
shall not be property of the Company, but may be sold by the Seller to the
Company as an Additional Loan pursuant to the terms and conditions of this
Agreement and any PA Supplement. The parties hereto intend that the Seller (or
the Master Servicer on the Seller’s behalf) will not upgrade a Timeshare
Property pursuant to this Section 11(k) in order to provide direct or indirect
assurance to the Seller, the Trustee or any Noteholder against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, the
Obligor on, or the uncollectibility of, any Loan.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized, all as of the day and year
first above written.
 

     
 
CENDANT TIMESHARE RESORT
GROUP-CONSUMER FINANCE, INC.
 
     
By:
 /s/ Mark A. Johnson        
Name: Mark A. Johnson
Title: President
 



 

     
 
FAIRFIELD RESORTS, INC.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer




     
 
FAIRFIELD MYRTLE BEACH, INC.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer





     
 
SEA GARDENS BEACH AND TENNIS RESORT, INC.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer

 


 


[Signature page for Amended and Restated CTRG-CF MLPA]
 


--------------------------------------------------------------------------------





     
 
VACATION BREAK RESORTS, INC.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer



 

     
 
VACATION BREAK RESORTS AT STAR ISLAND, INC.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer




     
 
PALM VACATION GROUP,
by its General Partners:
 
Vacation Break Resorts at Palm Aire, Inc.
 
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer
     
 
 
 
Palm Resort Group, Inc.
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer

 

--------------------------------------------------------------------------------


 

     
 
OCEAN RANCH VACATION GROUP,
by its General Partners:
 
Vacation Break at Ocean Ranch, Inc.
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer




     
 
Ocean Ranch Development, Inc.
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer



 

     
 
KONA HAWAIIAN VACATION OWNERSHIP, LLC
By: Fairfield Resorts, Inc.
Its Managing Member
   
By:
 /s/ Michael A. Hug      
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer



 

     
 
SHAWNEE DEVELOPMENT, INC.
   
By:
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial  Officer

 

     
 
SIERRA DEPOSIT COMPANY, LLC
   
By:
 /s/ Michael A. Hug      
Name: Mark A. Johnson
Title: President









[Signature page for Amended and Restated CTRG-CF MLPA]
 


--------------------------------------------------------------------------------




SCHEDULE 1
Loan Schedule










 


--------------------------------------------------------------------------------




SCHEDULE 2
Resorts




Fairfield Harbour
Fairfield Glade
Fairfield Mountains
Fairfield Plantation
Fairfield Saphire Valley
Fairfield Bay
Fairfield Flagstaff
Fairfield Ocean Ridge
Fairfield Pagosa
Fairfield Music City USA
Fairfield Branson
Fairfield Cypress Palms
Fairfield Williamsburg
Fairfield Kingsgate
Fairfield Seawatch Plantation
Fairfield Washington DC
Daytona Beach
Breakers
Sea Gardens Beach & Tennis
Santa Barbara Resort & Yacht
Palm Aire Resort and Spa
Star Island
Royal Vista Resort
Destin
Grand Desert - Las Vegas
Durango
Sedona
Governor's Crossing
Fairfield Ventura
Fairfield Myrtle Beach
Fairfield Atlantic Beach
Lake Tahoe
Dolphin's Cove
Royal Sea Cliffs
Atlantic City
Outrigger
Bonnet Creek
Destin - Beach Street Cottages
Kona Hawaiian Village
Shawnee
New Orleans (La Bella Maison)






 


--------------------------------------------------------------------------------




SCHEDULE 3
Environmental Issues
 
None.






 


--------------------------------------------------------------------------------




SCHEDULE 4
Lockbox Accounts


 
Bank
Account Name
 
Account
 
ABA Number
Account Number
Contact Person
Bank of America
Cendant Timeshare Conduit Receivables Funding, LLC - Fairfield
Lockbox
Wire 026009593
ACH 011000138
3756384323
Toni Krantz 212-503-8471
Wells Fargo
Cendant Timeshare Conduit Receivables Funding, LLC - Fairfield
Deposit
121000248
1009350057
Alice Botello 415-222-6730
JPMorgan Chase Bank
Cendant Timeshare Conduit Receivables Funding, LLC - Fairfield
ACH Collections
021000021
323405452
Dorin Ladon 312-954-9288











 


--------------------------------------------------------------------------------




SCHEDULE 5
Litigation




On July 18, 2005, a complaint was filed in Federal District Court in the Middle
District of Florida against Fairfield Resorts Inc., FairShare Vacation Owners
Association, and certain individual officers of Fairfield Resorts Inc., as
defendants. The lawsuit was filed as a purported class action on behalf of two
named couples and all similarly situated owners of Timeshare Properties at
Fairfield Resorts Inc.’s properties. The complaint alleges various counts,
including breach of contract and breaches of certain duties arising from alleged
actions of the defendants and resulting in the plaintiffs’ alleged difficulties
in reserving resort facilities. The plaintiffs seek unspecified monetary damages
and equitable remedies. The lawsuit is in an early stage, but Fairfield Resorts
Inc. believes it has meritorious defenses and intends to vigorously defend the
suit.




 


--------------------------------------------------------------------------------




EXHIBIT A
Forms of Custodial Agreement












 

--------------------------------------------------------------------------------


 
EXHIBIT B




FORM OF ASSIGNMENT OF ADDITIONAL LOANS
 


 
ASSIGNMENT NO. __ OF ADDITIONAL LOANS dated as of _______, by and between
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC., a Delaware corporation
formerly known as Fairfield Acceptance Corporation-Nevada (the “Seller”),
FAIRFIELD RESORTS, INC., a Delaware corporation, KONA HAWAIIAN VACATION
OWNERSHIP, LLC, a Hawaii limited liability company, SHAWNEE DEVELOPMENT, INC., a
Pennsylvania corporation, FAIRFIELD MYRTLE BEACH, INC., a Delaware corporation,
SEA GARDENS BEACH AND TENNIS RESORT, INC., a Florida corporation, VACATION BREAK
RESORTS, INC., a Florida corporation, VACATION BREAK RESORTS AT STAR ISLAND,
INC., a Florida corporation, PALM VACATION GROUP, a Florida general partnership,
OCEAN RANCH VACATION GROUP, a Florida general partnership, and SIERRA DEPOSIT
COMPANY, LLC, a Delaware limited liability company (the “Purchaser”), pursuant
to the Agreement referred to below.
 
WITNESSETH:
 
WHEREAS, the Seller and the Purchaser are parties to the Master Loan Purchase
Agreement dated as of August 29, 2002 and amended and restated as of November
14, 2005, and the Purchase Agreement Supplement dated as of August 29, 2002 and
amended and restated as of November 14, 2005 (the “PA Supplement”) (as so
supplemented, and as such agreement may have been, or may from time to time be,
further amended, supplemented or otherwise modified, the “Agreement”);
 
WHEREAS, pursuant to the Agreement, the Seller wishes to designate Additional
Loans (including Additional Upgrade Balances) to be included as Loans, and the
Seller wishes to sell its right, title and interest in and to the Additional
Loans to the Purchaser pursuant to this Assignment and the Agreement; and
 
WHEREAS, the Purchaser wishes to purchase such Additional Loans subject to the
terms and conditions hereof.
 
NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:
 
1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.
 
“Addition Cut-Off Date” shall mean, with respect to the Additional Loans,
__________.
 
“Addition Date” shall mean, with respect to the Additional Loans, __________.
 

--------------------------------------------------------------------------------


 
“Additional Loans” shall mean the Additional Loans, as defined in the Agreement,
that are sold hereby and listed on Schedule 1.
 
“Additional Transferred Assets” shall have the meaning set forth in Section 3.
 
2. Designation of Additional Loans. The Seller delivers herewith a Loan Schedule
containing a true and complete list of the Additional Loans. Such Loan Schedule
is incorporated into and made part of this Assignment, shall be Schedule 1 to
this Assignment and shall supplement Schedule 1 to the Agreement.
 
3. Sale of Additional Loans.
 
The Seller does hereby sell, transfer, assign, set over and otherwise convey to
the Purchaser, without recourse except as provided in the Agreement, all of the
Seller’s right, title and interest in, to and under (i) the Additional Loans as
of the close of business on the Addition Cut-Off Date and all Scheduled
Payments, other Collections and other funds received in respect of such
Additional Loans on or after the Addition Cut-Off Date and any other monies due
or to become due on or after the Addition Cut-Off Date in respect of any such
Additional Loans, and any security therefor; (ii) (A) the Timeshare Properties
relating to the Timeshare Property Loans and (B) the Title Clearing Agreements
and the FairShare Plus Program (including without limitation the FairShare Plus
Agreement) to the extent that they relate to such Timeshare Properties; (iii)
any Mortgages relating to the Additional Loans; (iv) any Insurance Policies
relating to the Additional Loans; (v) the Loan Files and other Records relating
to the Additional Loans; (vi) the Loan Conveyance Documents relating to the
Additional Loans; (vii) all interest, dividends, cash, instruments, financial
assets and other investment property and other property from time to time
received, receivable or otherwise distributed in respect of, or in exchange for,
or on account of, the sale or other disposition of the Additional Transferred
Assets, and including all payments under Insurance Policies (whether or not any
of the Seller, the Purchaser, any Originator, the Master Servicer, the Issuer or
the Trustee is the loss payee thereof) or any indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to any
Additional Transferred Assets, and any security granted or purported to be
granted in respect of any Additional Transferred Assets; and (viii) all proceeds
of any of the foregoing property described in clauses (i) through (vii)
(collectively, the “Additional Transferred Assets”).
 
In connection with the foregoing sale and if necessary, the Seller agrees to
record and file one or more financing statements (and continuation statements or
other amendments with respect to such financing statements when applicable) with
respect to the Additional Transferred Assets meeting the requirements of
applicable State law in such manner and in such jurisdictions as are necessary
to perfect the sale of the Additional Transferred Assets to the Purchaser, and
to deliver a file-stamped copy of such financing statements and continuation
statements (or other amendments) or other evidence of such filing to the
Purchaser.
 
In connection with the foregoing sale, the Seller further agrees, on or prior to
the date of this Assignment, to cause the portions of its computer files
relating to the Additional Loans sold on such date to the Purchaser to be
clearly and unambiguously marked to indicate that each such Additional Loan has
been sold on such date to the Purchaser pursuant to the Agreement and this
Assignment.
 

--------------------------------------------------------------------------------


 
It is the express and specific intent of the parties that the transfer of the
Additional Loans and the other Transferred Assets relating thereto from the
Seller to the Purchaser as provided is and shall be construed for all purposes
as a true and absolute sale of such Additional Loans and Transferred Assets,
shall be absolute and irrevocable and provide the Purchaser with the full
benefits of ownership of the Additional Loans and related Transferred Assets and
will be treated as such for all federal income tax reporting and all other
purposes. Without prejudice to preceding sentence providing for the absolute
transfer of the Seller’s interest in the Additional Loans and other Transferred
Assets to the Purchaser, in order to secure the prompt payment and performance
of all obligations of the Seller to the Purchaser under the Agreement, whether
now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent, the Seller hereby assigns and grants to the Purchaser a first
priority security interest in all of the Seller’s right, title and interest,
whether now owned or hereafter acquired, if any, in, to and under all of the
Additional Loans and the other related Transferred Assets and the proceeds
thereof. FRI, FMB, Kona, SDI, the VB Subsidiaries and the Seller acknowledge
that the Additional Loans and other related Transferred Assets are subject to
the Lien of the Indenture and Servicing Agreement for the benefit of the
Collateral Agent on behalf of the Trustee and the Noteholders.
 
4. Acceptance by the Purchaser. The Purchaser hereby acknowledges that, prior to
or simultaneously with the execution and delivery of this Assignment, the Seller
delivered to the Purchaser the Loan Schedule described in Section 2 of this
Assignment with respect to all Additional Loans.
 
5. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Purchaser on the Addition Date that each representation and
warranty to be made by it on such Addition Date pursuant to the Agreement is
true and correct, and that each such representation and warranty is hereby
incorporated herein by reference as though fully set out in this Assignment.
 
6. Ratification of the Agreement. The Agreement is hereby ratified, and all
references to the Agreement shall be deemed from and after the Addition Date to
be references to the Agreement as supplemented and amended by this Assignment.
Except as expressly amended hereby, all the representations, warranties, terms,
covenants and conditions of the Agreement shall remain unamended and shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and except as expressly provided herein shall not constitute or be
deemed to constitute a waiver of compliance with or consent to non-compliance
with any term or provision of the Agreement.
 
7. Counterparts. This Assignment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.
 
8. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW PRINCIPLES.
 
[The remainder of this page is left blank intentionally.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment to be
duly executed by their respective officers as of the day and year first written
above.



     
 
CENDANT TIMESHARE RESORT
GROUP-CONSUMER FINANCE, INC.
 
   
By:
       
Name:
Title:




     
 
FAIRFIELD RESORTS, INC.
 
   
By:
       
Name:
Title:
 
     
 
FAIRFIELD MYRTLE BEACH, INC.
 
   
By:
       
Name:
Title:




     
 
SEA GARDENS BEACH AND TENNIS RESORT, INC. 
 
   
By:
       
Name:
Title:

 

     
 
VACATION BREAK RESORTS, INC.
 
   
By:
       
Name:
Title:



 

--------------------------------------------------------------------------------



 

     
 
VACATION BREAK RESORTS AT STAR ISLAND, INC.
 
   
By:
       
Name:
Title:






     
 
PALM VACATION GROUP,
by its General Partners:
 
Vacation Break Resorts at Palm Aire, Inc.
   
By:
       
Name:
Title:




     
 
Palm Resort Group, Inc.
   
By:
       
Name:
Title:

 

     
 
HAWAIIAN VACATION OWNERSHIP, LLC
By: Fairfield Resorts, Inc.,
Its Managing Member
 
   
By:
       
Name:
Title:

 

--------------------------------------------------------------------------------





 

     
 
SHAWNEE DEVELOPMENT, INC.
 
   
By:
       
Name:
Title:



 

     
 
OCEAN RANCH VACATION GROUP,
by its General Partners:
 
Vacation Break at Ocean Ranch, Inc.
   
By:
       
Name:
Title:
     
 
Ocean Ranch Development, Inc.
 
   
By:
       
Name:
Title:






     
 
SIERRA DEPOSIT COMPANY, LLC
 
   
By:
       
Name:
Title:

 




 


--------------------------------------------------------------------------------




EXHIBIT C
 
Credit Standard and Collection Policies






 


--------------------------------------------------------------------------------




EXHIBIT D
 
Forms of Loans








 


--------------------------------------------------------------------------------




EXHIBIT E
 
Forms of
Lockbox Agreements








 


--------------------------------------------------------------------------------




EXHIBIT F


Representations and Warranties of Kona.
 
(a) General Representation of Kona. Kona represents and warrants as of the Kona
Addition Date, as of each Closing Date occurring after the Kona Addition Date
and as of each Addition Date occurring after the Kona Addition Date or as of
such other date specified in such representation and warranty that:
 
(1) Organization and Good Standing.
 
(i) Kona is a limited liability company duly organized and validly existing and
in good standing under the laws of the State of Hawaii and has full power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under the Purchase Agreement, any
related PA Supplement to which it is a party, and each of the Facility Documents
to which it is a party. Kona is duly qualified to do business and is in good
standing as a foreign corporation, and has obtained all necessary licenses and
approvals in each jurisdiction in which failure to qualify or to obtain such
licenses and approvals would render any Loan unenforceable by Kona.
 
(ii) Kona’s name as set forth in the preamble of this Agreement is its correct
legal name and has not been changed in the past six years. Kona does not utilize
any trade name, assumed name, fictitious name or “doing business name.”
 
(2) Due Authorization and No Conflict. The execution, delivery and performance
by Kona of each of the Facility Documents to which it is a party and the
consummation by Kona of the transactions contemplated under the Purchase
Agreement and each other Facility Document to which Kona is a party has been
duly authorized by Kona by all necessary company action, does not contravene (i)
Kona’s limited liability company agreement, (ii) any law, rule or regulation
applicable to Kona, (iii) any contractual restriction contained in any material
indenture, loan or credit agreement, lease, mortgage, deed of trust, security
agreement, bond, note, or other material agreement or instrument binding on Kona
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting Kona or its properties (except where such contravention would not have
a Material Adverse Effect with respect to Kona or its properties), and do not
result in or require the creation of any Lien upon or with respect to any of its
properties; and no transaction contemplated hereby or the Facility Documents
requires compliance with any bulk sales act or similar law. To the extent that
this representation is being made with respect to Title I of ERISA or Section
4975 of the Code, it is made subject to the assumption that none of the assets
being used to purchase the Loans and Transferred Assets constitute assets of any
Benefit Plan or Plan with respect to which the Seller is a party in interest or
disqualified person.
 

--------------------------------------------------------------------------------


 
(3) Governmental and Other Consents. All approvals, authorizations, consents or
orders of any court or governmental agency or body required in connection with
the execution and delivery by Kona of this Agreement and the consummation by
Kona of the transactions contemplated hereby, the performance by Kona of and the
compliance by Kona with the terms hereof and of the Master Loan Purchase
Agreement as amended hereby have been obtained, except where the failure to do
so would not have a Material Adverse Effect with respect to Kona.
 
(4) Enforceability of this Agreement. This Agreement and each of the Facility
Documents to which Kona is a party has been duly and validly executed and
delivered by Kona and constitutes the legal, valid and binding obligation of
Kona, enforceable against it in accordance with its respective terms, except as
enforceability may be subject to or limited by Debtor Relief Laws or by general
principles of equity (whether considered in a suit at law or in equity).
 
(5) No Litigation. There are no proceedings or investigations pending, or to the
knowledge of Kona, threatened, against Kona before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality (A)
asserting the invalidity of this Agreement or any of the other Facility
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Facility Documents, (C)
seeking any determination or ruling that would adversely affect the performance
by Kona of its obligations under this Agreement or any of the Facility Documents
to which it is a party, (D) seeking any determination or ruling that would
adversely affect the validity or enforceability of this Agreement or any of the
other Facility Documents or (E) seeking any determination or ruling that would,
if adversely determined, be reasonably likely to have a Material Adverse Effect
with respect to Kona.
 
(6) Governmental Regulations. Kona is not (A) an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, or (B) a “public utility company” or a “holding company,” a “subsidiary
company” or an “affiliate” of any public utility company within the meaning of
Section 2(a)(5), 2(a)(7), 2(a)(8) or 2(a)(ii) of the Public Utility Holding
Company Act of 1935, as amended.
 
(7) Margin Regulations. Kona is not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as each such term is defined or used in
any of Regulations T, U or X of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the notes issued by the Issuer has
been used by Kona for so purchasing or carrying margin stock or for any purpose
that violates or would be inconsistent with the provisions of any of Regulations
T, U or X of the Board of Governors of the Federal Reserve System.
 
(8) Location of Chief Executive Office and Records. The principal place of
business and chief executive office of Kona and the office where all of its
Records are maintained, is located at Kona Hawaiian Vacation Ownership, LLC, 75
5722 Kuakini Highway, Suite 108, Kailua Kona, Hawaii 96740. Kona has not changed
its principal place of business or chief executive office (or the office where
it maintains all of its Records) during the previous six years.
 

--------------------------------------------------------------------------------


 
At any time after the Kona Addition Date, upon 30 days’ prior written notice to
the Trustee as assignee of the Purchaser and the Issuer, Kona may change its
name or may change its type or its jurisdiction of organization to another
jurisdiction within the United States, but only so long as all action necessary
or reasonably requested by the Purchaser to amend the existing financing
statements and to file additional financing statements in all applicable
jurisdictions to perfect the transfer of the Loans and the related Transferred
Assets is taken.
 
(9) Lockbox Accounts. Except in the case of any Lockbox Account pursuant to
which only Collections in respect of Loans subject to a PAC or Credit Card
Account are deposited, Kona has filed a standing delivery order with the United
States Postal Service authorizing each Lockbox Bank to receive mail delivered to
the related Post Office Box. The account numbers of all Lockbox Accounts,
together with the names, addresses, ABA numbers and names of contact persons of
all the Lockbox Banks maintaining such Lockbox Accounts and the related Post
Office Boxes, are set forth in Schedule 4 to the Master Loan Purchase Agreement.
From and after the date of the Kona Addition Date, Kona shall not have any
right, title and/or interest in or to any of the Lockbox Accounts or the Post
Office Boxes and will maintain no Lockbox accounts in its own name for the
collection of payments in respect of the Loans. Kona does not have any lockbox
or other accounts for the collection of payments in respect of the Loans other
than the Lockbox Accounts.
 
(10) Facility Documents. Kona has furnished to the Company true, correct and
complete copies of each Facility Document to which it is a party, each of which
is in full force and effect. Kona is not in default thereunder in any material
respect.
 
(11) Taxes. Kona has timely filed or caused to be filed all federal, state and
local tax returns required to be filed by it, and has paid or caused to be paid
all taxes shown to be due and payable on such returns or on any assessments
received by it, other than any taxes or assessments the validity of which are
being contested in good faith by appropriate proceedings and has set aside
adequate reserves on its books in accordance with GAAP, and which proceedings
have not given rise to any Lien.
 
(12) Accounting Treatment. Kona has accounted for the transactions contemplated
in this Agreement and the Facility Documents in accordance with GAAP.
 
(13) ERISA There has been no (A) occurrence or expected occurrence of any
Reportable Event with respect to any Benefit Plan subject to Title IV of ERISA
of Kona, or any withdrawal from, or the termination, Reorganization or Plan
Insolvency of any Multiemployer Plan or (B) institution of proceedings or the
taking of any other action by Pension Benefit Guaranty Corporation or by Kona or
any such Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Plan Insolvency of, any such Plan.
 
(14) No Adverse Selection. No selection procedures materially adverse to the
Purchaser, the Issuer, the Noteholders, the Trustee or the Collateral Agent have
been employed by Kona in selecting the Loans for inclusion in the Loan Pool on
any Closing Date or Addition Date.
 
(15) Separate Identity. Kona has observed the applicable legal requirements on
its part for the recognition of the Purchaser as a legal entity separate and
apart from the Seller; provided, however, that Kona makes no representation or
warranty in this paragraph with respect to the Company or the Issuer.
 




